                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


FRACTUS, S.A.,                                   §
                                                 §
              Plaintiff,                         §    CIVIL ACTION NO. 2:18-CV-00135-JRG
                                                 §               LEAD CASE
v.                                               §
                                                 §
AT&T MOBILITY LLC,                               §
                                                 §
SPRINT COMMUNICATIONS                            §    CIVIL ACTION NO. 2:18-CV-00136-JRG
COMPANY, L.P., SPRINT SPECTRUM,                  §              MEMBER CASE
L.P., SPRINT SOLUTIONS, INC., NEXTEL             §
OPERATIONS, INC.,                                §
                                                 §
T-MOBILE US, INC., T-MOBILE USA,                 §    CIVIL ACTION NO. 2:18-CV-00137-JRG
INC.,                                            §              MEMBER CASE
                                                 §
                                                 §
VERIZON COMMUNICATIONS INC.,                     §    CIVIL ACTION NO. 2:18-CV-00138-JRG
CELLCO PARTNERSHIP D/B/A VERIZON                 §              MEMBER CASE
WIRELESS,                                        §
                                                 §
              Defendants.                        §


                 CLAIM CONSTRUCTION MEMORANDUM AND ORDER

        Before the Court is the Opening Claim Construction Brief (Dkt. No. 183) filed by Plaintiff

 Fractus, S.A. (“Plaintiff” or “Fractus”).     Also before the Court are the Responsive Claim

 Construction Brief (Dkt. No. 211) filed by Defendants AT&T Mobility LLC, Sprint

 Communications Company, L.P., Sprint Spectrum L.P., Sprint Solutions, Inc., Nextel Operations,

 Inc., Cellco Partnership d/b/a Verizon Wireless, T-Mobile USA, Inc., and T-Mobile US, Inc., and

 Intervenor-Defendants CommScope Technologies LLC and CellMax Technologies, AB

 (collectively, “Defendants”) as well as Plaintiff’s reply (Dkt. No. 218).

        The Court held a claim construction hearing on March 25, 2019.
                                                         Table of Contents


I. BACKGROUND ....................................................................................................................... 3
II. LEGAL PRINCIPLES ........................................................................................................... 3
III. AGREED TERMS................................................................................................................. 8
IV. DISPUTED TERMS IN THE INTERLACED PATENTS.............................................. 12
   A. “antenna element” and “element” ....................................................................................... 12
   B. “juxtaposition” .................................................................................................................... 15
   C. “multiband antenna,” “multiband antenna element,” and “multiband antenna array” ....... 25
   D. “interlaced multiband antenna array” ................................................................................. 31
   E. “frequency band” ................................................................................................................. 35
   F. “situated around” ................................................................................................................. 41
   G. “at least one . . . antenna element of . . . antenna array(s) . . . is repositioned to coincide
       with a nearest . . . antenna element of . . . antenna array(s)” .............................................. 47
   H. “radiation and impedance patterns that are [substantially] similar in a plurality of the
       plurality of working frequency bands” ............................................................................... 51
   I. antenna array “employing a . . . multiband antenna in those positions of the [array] in
       which the positions of two or more elements . . . come together” ...................................... 59
V. DISPUTED TERMS IN THE SLIM TRIPLE BAND PATENTS ................................... 66
VI. CONCLUSION .................................................................................................................... 67




                                                                   -2-
I. BACKGROUND

          Plaintiff has alleged infringement of: United States Patents No. 6,937,191 (“the ’191

Patent”), 7,250,918 (“the ’918 Patent”), 7,557,768 (“the ’768 Patent”), 7,932,870 (“the ’870

Patent”), and 8,228,256 (“the ’256 Patent”) (collectively, “the Interlaced Patents”); and United

States Patents No. 8,497,814 (“the ’814 Patent”) and 9,450,305 (“the ’305 Patent”) (collectively,

“the Slim Triple Band Patents”) 1 (all, collectively, “the patents-in-suit”). (See Dkt. No. 1, Exs. A‒

J.) The ’191 Patent, titled “Interlaced Multiband Antenna Arrays,” issued on August 30, 2005,

and bears an earliest priority date of October 26, 1999. The Abstract of the ’191 Patent states:

          Antenna arrays which can work simultaneously in various frequency bands thanks
          to the physical disposition of the elements which constitute them, and also the
          multiband behaviour of some elements situated strategically in the array. The
          configuration of the array is described based on the juxtaposition or interleaving of
          various conventional mono-band arrays working in the different bands of interest.
          In those positions in which elements of different multiband arrays come together, a
          multiband antenna is employed which covers the different working frequency
          bands. The advantages with respect to the classic configuration of using one array
          for each frequency band are: saving in cost of the global radiating system and its
          installation (one array replaces several), and its size and visual and environmental
          impact are reduced in the case of base stations and repeater stations for
          communication systems.

II. LEGAL PRINCIPLES

          It is understood that “[a] claim in a patent provides the metes and bounds of the right which

the patent confers on the patentee to exclude others from making, using or selling the protected

invention.” Burke, Inc. v. Bruno Indep. Living Aids, Inc., 183 F.3d 1334, 1340 (Fed. Cir. 1999).

Claim construction is clearly an issue of law for the court to decide. Markman v. Westview

Instruments, Inc., 52 F.3d 967, 970–71 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996).




1
    Plaintiff no longer asserts the Slim Triple Band patents. (See Dkt. No. 217, at 2.)

                                                  -3-
       “In some cases, however, the district court will need to look beyond the patent’s intrinsic

evidence and to consult extrinsic evidence in order to understand, for example, the background

science or the meaning of a term in the relevant art during the relevant time period.” Teva Pharms.

USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015) (citation omitted). “In cases where those

subsidiary facts are in dispute, courts will need to make subsidiary factual findings about that

extrinsic evidence. These are the ‘evidentiary underpinnings’ of claim construction that we

discussed in Markman, and this subsidiary factfinding must be reviewed for clear error on appeal.”

Id. (citing 517 U.S. 370).

       To ascertain the meaning of claims, courts look to three primary sources: the claims, the

specification, and the prosecution history. Markman, 52 F.3d at 979. The specification must

contain a written description of the invention that enables one of ordinary skill in the art to make

and use the invention. Id. A patent’s claims must be read in view of the specification, of which

they are a part. Id. For claim construction purposes, the description may act as a sort of dictionary,

which explains the invention and may define terms used in the claims. Id. “One purpose for

examining the specification is to determine if the patentee has limited the scope of the claims.”

Watts v. XL Sys., Inc., 232 F.3d 877, 882 (Fed. Cir. 2000).

       Nonetheless, it is the function of the claims, not the specification, to set forth the limits of

the patentee’s invention. Otherwise, there would be no need for claims. SRI Int’l v. Matsushita

Elec. Corp., 775 F.2d 1107, 1121 (Fed. Cir. 1985) (en banc). The patentee is free to be his own

lexicographer, but any special definition given to a word must be clearly set forth in the

specification. Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1388 (Fed. Cir. 1992).

Although the specification may indicate that certain embodiments are preferred, particular

embodiments appearing in the specification will not be read into the claims when the claim



                                                -4-
language is broader than the embodiments. Electro Med. Sys., S.A. v. Cooper Life Sciences, Inc.,

34 F.3d 1048, 1054 (Fed. Cir. 1994).

        This Court’s claim construction analysis is substantially guided by the Federal Circuit’s

decision in Phillips v. AWH Corporation, 415 F.3d 1303 (Fed. Cir. 2005) (en banc). In Phillips,

the court set forth several guideposts that courts should follow when construing claims. In

particular, the court reiterated that “the claims of a patent define the invention to which the patentee

is entitled the right to exclude.” Id. at 1312 (quoting Innova/Pure Water, Inc. v. Safari Water

Filtration Sys., Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004)). To that end, the words used in a claim

are generally given their ordinary and customary meaning. Id. The ordinary and customary

meaning of a claim term “is the meaning that the term would have to a person of ordinary skill in

the art in question at the time of the invention, i.e., as of the effective filing date of the patent

application.” Id. at 1313. This principle of patent law flows naturally from the recognition that

inventors are usually persons who are skilled in the field of the invention and that patents are

addressed to, and intended to be read by, others skilled in the particular art. Id.

        Despite the importance of claim terms, Phillips made clear that “the person of ordinary

skill in the art is deemed to read the claim term not only in the context of the particular claim in

which the disputed term appears, but in the context of the entire patent, including the

specification.” Id. Although the claims themselves may provide guidance as to the meaning of

particular terms, those terms are part of “a fully integrated written instrument.” Id. at 1315

(quoting Markman, 52 F.3d at 978). Thus, the Phillips court emphasized the specification as being

the primary basis for construing the claims. Id. at 1314–17. As the Supreme Court stated long

ago, “in case of doubt or ambiguity it is proper in all cases to refer back to the descriptive portions

of the specification to aid in solving the doubt or in ascertaining the true intent and meaning of the



                                                 -5-
language employed in the claims.” Bates v. Coe, 98 U.S. 31, 38 (1878). In addressing the role of

the specification, the Phillips court quoted with approval its earlier observations from Renishaw

PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998):

       Ultimately, the interpretation to be given a term can only be determined and
       confirmed with a full understanding of what the inventors actually invented and
       intended to envelop with the claim. The construction that stays true to the claim
       language and most naturally aligns with the patent’s description of the invention
       will be, in the end, the correct construction.

Phillips, 415 F.3d at 1316. Consequently, Phillips emphasized the important role the specification

plays in the claim construction process.

       The prosecution history also continues to play an important role in claim interpretation.

Like the specification, the prosecution history helps to demonstrate how the inventor and the

United States Patent and Trademark Office (“PTO”) understood the patent. Id. at 1317. Because

the file history, however, “represents an ongoing negotiation between the PTO and the applicant,”

it may lack the clarity of the specification and thus be less useful in claim construction proceedings.

Id. Nevertheless, the prosecution history is intrinsic evidence that is relevant to the determination

of how the inventor understood the invention and whether the inventor limited the invention during

prosecution by narrowing the scope of the claims. Id.; see Microsoft Corp. v. Multi-Tech Sys.,

Inc., 357 F.3d 1340, 1350 (Fed. Cir. 2004) (noting that “a patentee’s statements during

prosecution, whether relied on by the examiner or not, are relevant to claim interpretation”).

       Phillips rejected any claim construction approach that sacrificed the intrinsic record in

favor of extrinsic evidence, such as dictionary definitions or expert testimony. The en banc court

condemned the suggestion made by Texas Digital Systems, Inc. v. Telegenix, Inc., 308 F.3d 1193

(Fed. Cir. 2002), that a court should discern the ordinary meaning of the claim terms (through

dictionaries or otherwise) before resorting to the specification for certain limited purposes.



                                                 -6-
Phillips, 415 F.3d at 1319–24. According to Phillips, reliance on dictionary definitions at the

expense of the specification had the effect of “focus[ing] the inquiry on the abstract meaning of

words rather than on the meaning of claim terms within the context of the patent.” Id. at 1321.

Phillips emphasized that the patent system is based on the proposition that the claims cover only

the invented subject matter. Id.

       Phillips does not preclude all uses of dictionaries in claim construction proceedings.

Instead, the court assigned dictionaries a role subordinate to the intrinsic record. In doing so, the

court emphasized that claim construction issues are not resolved by any magic formula. The court

did not impose any particular sequence of steps for a court to follow when it considers disputed

claim language. Id. at 1323–25. Rather, Phillips held that a court must attach the appropriate

weight to the intrinsic sources offered in support of a proposed claim construction, bearing in mind

the general rule that the claims measure the scope of the patent grant.

       The Supreme Court of the United States has “read [35 U.S.C.] § 112, ¶ 2 to require that a

patent’s claims, viewed in light of the specification and prosecution history, inform those skilled

in the art about the scope of the invention with reasonable certainty.” Nautilus, Inc. v. Biosig

Instruments, Inc., 572 U.S. 898, 910, 134 S. Ct. 2120, 2129 (2014). “A determination of claim

indefiniteness is a legal conclusion that is drawn from the court’s performance of its duty as the

construer of patent claims.” Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347 (Fed.

Cir. 2005) (citations and internal quotation marks omitted), abrogated on other grounds by

Nautilus, 134 S. Ct. 2120. “Indefiniteness must be proven by clear and convincing evidence.”

Sonix Tech. Co. v. Publ’ns Int’l, Ltd., 844 F.3d 1370, 1377 (Fed. Cir. 2017).




                                                -7-
III. AGREED TERMS

       The parties have submitted the following agreed-upon constructions (Dkt. No. 132, Ex. A;

Dkt. No. 238-1, Ex. A, at 4–5, 9, 10, 17, 23, 30, 31, 36–37 & 43), which the Court adopts:

                     Term                                          Construction

 integer divider                                  “a divider that is a whole number, and does not
                                                  have a fractional or decimal part”
 ’870 Patent, Claim 1
 ’768 Patent, Claims 9, 14, 21

 integer factor                                   “a factor that is a whole number, and does not
                                                  have a fractional or decimal part”
 ’918 Patent, Claim 25
 ’940 Patent, Claim 16

 come together                                    “coincide in the same physical location”

 ’191 Patent, Claims 1, 5
 ’918 Patent, Claims 1, 5
 ’768 Patent, Claims 1, 9, 16, 23, 30, 38
 ’870 Patent, Claims 1, 4, 11, 20, 29
 ’256 Patent, Claims 1, 17

 interlaced dual-polarized multiband antenna The term “interlaced dual-polarized multiband
 array                                       antenna array” should be construed as “an
                                             interlaced multiband antenna array having dual
 ’870 Patent, Claims 29, 33–38               polarization,” with “interlaced multiband
                                             antenna array” being separately construed.

 repositioned                                     “moved to a different position”

 ’768 Patent, Claims 17, 31
 ’870 Patent, Claim 1
 ’256 Patent, Claim 11

 two, three, or more cellular or wireless services “two or more cellular or wireless services”

 ’814 Patent, Claim 4




                                               -8-
the number of the mono-band arrays “the number of the mono-band antenna arrays
corresponds to the number of working equals the number of working frequencies of
frequencies of the multiband antenna array the multiband antenna array”

’191 Patent, Claims 1, 5

the number of the plurality of mono-band        “the number of the plurality of mono-band
antenna arrays corresponds to the number of     antenna arrays equals the number of working
working frequency bands of the interlaced       frequency bands of the interlaced multiband
multiband antenna array                         antenna array”

’918 Patent, Claim 1

a number of the plurality of mono-band          “the number of the plurality of mono-band
antenna arrays corresponds to a number of the   antenna arrays equals the number of the
plurality of working frequency bands of the     plurality of working frequency bands of the
interlaced multiband antenna array              interlaced multiband antenna array”

’768 Patent, Claims 1, 9, 16, 23, 30, 38
’870 Patent, Claims 1, 11, 20

a number of the plurality of dual-polarized     “the number of the plurality of dual-polarized
mono-band antenna arrays corresponds to a       mono-band antenna arrays equals the number
number of the plurality of working frequency    of the plurality of working frequency bands of
bands of the interlaced dual-polarized          the interlaced dual-polarized multiband
multiband antenna array                         antenna array”

’870 Patent, Claim 29

a first plurality of antenna elements operating “a first plurality of antenna elements, each
in . . .                                        antenna element operating in . . .”

’493 Patent, Claim 1

a first set of antenna elements transmitting and “a first set of antenna elements, each antenna
receiving . . .                                  element transmitting and receiving . . .”

’493 Patent, Claim 11

a second set of antenna elements transmitting “a second set of antenna elements, each
and receiving . . .                           antenna element transmitting and receiving
                                              . . .”
’493 Patent, Claim 11




                                             -9-
a set of antenna elements operating in . . .       “a set of antenna elements, each antenna
                                                   element operating in . . .”
’493 Patent, Claim 18

a first plurality of antenna elements . . . being “a first plurality of antenna elements . . ., each
configured to provide operation . . .             antenna element being configured to provide
                                                  operation . . .”
’940 Patent, Claim 8

a second plurality of antenna elements . . . “a second plurality of antenna elements . . .,
being configured to provide operation . . .  each antenna element being configured to
                                             provide operation . . .”
’940 Patent, Claim 8

antenna array                                      “two or more antenna elements arranged and
                                                   excited in order to shape the radiation pattern”
’256 Patent, Claims 1, 11, 17
’940 Patent, Claims 8, 9
’814 Patent, Claims 1, 8–11, 15, 17–21
’305 Patent, All Asserted Claims

array                                              “two or more antenna elements arranged and
                                                   excited in order to shape the radiation pattern”
’191 Patent, Claims 1, 5

a first set of radiating elements for operating at “a first set of radiating elements, each radiating
at least said first frequency band                 element for operating at at least said first
                                                   frequency band”
’814 Patent, Claim 1

a second set of radiating elements for operating “a second set of radiating elements, each
at at least said second frequency band           radiating element for operating at at least said
                                                 second frequency band”
’814 Patent, Claim 1

a third set of radiating elements for operating “a third set of radiating elements, each
at only both of said third frequency band and radiating element operating at only both of said
said first frequency band                       third frequency band and said first frequency
                                                band”
’814 Patent, Claim 1




                                               - 10 -
a fourth set of radiating elements for operating “a fourth set of radiating elements, each
at only at both of said third frequency band and radiating element operating at only both of said
said second frequency band                       third frequency band and said second
                                                 frequency band”
’814 Patent, Claim 1

smaller than 0.5, 0.4, 0.35, or even 0.3 times a “smaller than 0.5 times a wavelength”
wavelength

’814 Patent, Claim 5

smaller than 0.5, 0.45, 0.4, 0.35, or even 0.3 “smaller than 0.5 times a wavelength”
times a wavelength

’814 Patent, Claim 6

smaller than 1, 0.9 or 0.8 times a wavelength      “smaller than 1 times a wavelength”

’814 Patent, Claim 9

less than 0.5, 0.4 or even 0.3 times the “less than 0.5 times a wavelength”
wavelength

’814 Patent, Claim 18

less than 2, 1.5, 1.4, 1.3, or even 1 times a “less than 2 times a wavelength”
wavelength

’814 Patent, Claim 18

a third set of radiating elements, wherein a       “a third set of radiating elements, wherein each
plurality of radiating elements of the third set   of a plurality of radiating elements of the third
are configured to operate at the first frequency   set are configured to operate at the first
band and a third frequency band                    frequency band and a third frequency band”

’305 Patent, Claim 1

a third set of radiating elements configured to “a third set of radiating elements, each element
operate at the first frequency band and a third configured to operate at the first frequency
frequency band                                  band and a third frequency band”

’305 Patent, Claim 12




                                              - 11 -
IV. DISPUTED TERMS IN THE INTERLACED PATENTS

A. “antenna element” and “element”

 Plaintiff’s Proposed Construction                   Defendants’ Proposed Construction

 “individual antenna that makes up an array”         “individual antenna that makes up an antenna
                                                     array and that can independently radiate and
                                                     receive electromagnetic waves”

(Dkt. No. 132, Ex. B, at 2 & 4; Dkt. No. 183, at 3; Dkt. No. 238-1, Ex. A, at 1, 6, 12, 24, 30 & 37.)

The parties submit that “antenna element” appears in Claim 1 of the ’191 Patent, Claims 1, 5, 23,

and 26 of the ’918 Patent, Claims 1, 8, 9, 12, 16, 17, 23, 30, 31, and 38 of the ’768 Patent, Claims

1, 4, 11, 20, and 29 of the ’870 Patent, Claims 1, 6, 7, 11, and 17 of the ’256 Patent, Claims 1, 9,

11, 13, 14, and 18 of the ’493 Patent, and Claims 8, 9, 11, and 18 of the ’940 Patent. (Dkt. No.

132, Ex. B, at 2.) The parties submit that “element” appears in Claims 1 and 5 of the ’191 Patent

and Claim 17 of the ’256 Patent. (Dkt. No. 132, Ex. B, at 4.)

       (1) The Parties’ Positions

       Plaintiff argues that Defendants’ proposal should be rejected because “[n]owhere does the

specification or claims discuss the ‘independent’ radiation and reception of electromagnetic waves

or any related concept.” (Dkt. No. 183, at 3.)

       Defendants respond that “Fractus cannot dispute that an ‘antenna element’ must radiate

and receive electromagnetic waves.” (Dkt. No. 211, at 1.) In particular, Defendants argue that an

individual antenna element must itself be able to radiate and receive radio waves. (Id., at 2.)

Defendants urge that “Defendants’ construction makes clear that two separate, independently

radiating elements centered at the same location are not a single ‘antenna element.’” (Id., at 3.)

       Plaintiff replies that “Defendants’ position is based on a misreading of statements made

during the European and U.S. prosecutions, and confuses distinctions Fractus drew between the



                                                 - 12 -
term ‘multiband antenna element’ and prior art in which two independent antennas were located

in the same position—not distinctions based on the standalone term ‘antenna element.’” (Dkt. No.

218, at 1.)

        (2) Analysis

        Claim 1 of the ’191 Patent, for example, recites (emphasis added):

        1. An interlaced multiband antenna array having a plurality of antenna elements,
        wherein the multiband antenna array works simultaneously on a plurality of
        frequencies,
                the multiband antenna array being characterised in that the position of the
        elements in the array results from the juxtaposition of a plurality of mono-band
        arrays, wherein the number of mono-band arrays corresponds to the number of
        working frequencies of the multiband antenna array,
                the multiband antenna array employing a single multiband antenna in those
        positions of the multiband antenna array in which the positions of two or more
        elements of the mono-band arrays come together, wherein the single multiband
        antenna covers at least two working frequencies of the multiband antenna array.

        As to the term “antenna element,” at the March 25, 2019 hearing Plaintiff agreed that an

antenna can receive and transmit radio signals. (See also Dkt. No. 183, at 1 (“Base station antennas

enable communication between the cellular telephone network and mobile devices like cell

phones, and are comprised of individual antenna elements that work together in an array to provide

reception and transmission of radio signals.”).) The specification discloses that “antenna array

theory” “establishes the basic design rules for shaping the radiation properties of the array.” ’191

Patent at 1:56–61.

        Defendants have submitted a technical dictionary definition of “antenna” as: “That part of

a transmitting or receiving system that is designed to radiate or to receive electromagnetic waves.”

(Dkt. No. 211, Ex. 9, IEEE Standard Definitions of Terms for Antennas § 2.12 (1993); see id. at §

2.306 (defining “radiating element” as: “A basic subdivision of an antenna that in itself is capable




                                               - 13 -
of radiating or receiving radio waves.”); see also id., Ex. 10, The Authoritative Dictionary of IEEE

Standards Terms (7th ed. 2000) (same as to “antenna” and “radiating element”).) 2

         “Because dictionaries, and especially technical dictionaries, endeavor to collect the

accepted meanings of terms used in various fields of science and technology, those resources have

been properly recognized as among the many tools that can assist the court in determining the

meaning of particular terminology to those of skill in the art of the invention.” Phillips, 415 F.3d

at 1318).

         As to the term “element,” although the parties have proposed that “element” has the same

meaning as “antenna element,” the patents-in-suit use “element” in various contexts, not just in

the context of a particular antenna. For example, the specification refers not only to elements of

an array but also elements of an individual multiband antenna. See, e.g., ’191 Patent at 2:33–39

(“antenna formed by a set of elements”), 2:58–3:6 (“disposition of the elements that constitute the

MIA [(Multiband Interleaved Array)]”) & 3:7–8 (“each element of the array”).               The term

“element” requires no construction apart from the Court’s constructions of larger terms.

         The Court thus hereby construes these disputed terms as set forth in the following chart:

                        Term                                        Construction

    “antenna element”                              “individual antenna that makes up an
                                                   antenna array and that by itself can radiate
                                                   and receive radio waves”

    “element”                                      Plain meaning




2
  Defendants have also cited the patentee’s statements in European patent proceedings, for
example that the phrase “independent antenna” refers to “an element that by itself can transmit or
receive electromagnetic waves,” but these foreign proceedings do not significantly affect the
Court’s analysis here. (See Dkt. No. 211, Ex. 7, Nov. 2, 2004 Letter, at 2–3.)

                                               - 14 -
B. “juxtaposition”


                                        “juxtaposition”
                         (’918 Patent, Claim 1; ’870 Patent, Claim 29)

 Plaintiff’s Proposed Construction                Defendants’ Proposed Construction

 “overlapping [a plurality of mono-band The term does not need to be construed
 antenna arrays] to determine the position separately and should be construed as part of
 where antenna elements in the mono-band the larger phrases discussed below.
 antenna arrays coincide (including after
 repositioning elements in low-frequency
 mono-band array[s] to the positions of
 elements in the highest-frequency array)”


                “juxtaposition of a plurality of mono-band antenna arrays”
 (’918 Patent, Claim 1; ’768 Patent, Claims 1, 9, 16, 23, 30, 38; ’870 Patent, Claims 1, 11, 20)

                     “juxtaposition of a plurality of mono-band arrays”
                                  (’191 Patent, Claims 1, 5)

 Plaintiff’s Proposed Construction                Defendants’ Proposed Construction

 “overlapping a plurality of mono-band antenna    “interleaving the antenna elements of a
 arrays to determine the position where antenna   plurality of mono-band antenna arrays while
 elements in the mono-band antenna arrays         maintaining the spacing between the antenna
 coincide (including after repositioning          elements within each mono-band array”
 elements in low-frequency mono-band array[s]
 to the positions of elements in the highest-
 frequency array)”




                                             - 15 -
“juxtaposition of at least a first antenna array operating in a first frequency band, and a
             second antenna array operating in a second frequency band”
                                   (’256 Patent, Claims 1, 17)

Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

“overlapping at least a first antenna array       “interleaving the antenna elements of a first
operating in a first frequency band, and a        antenna array operating in a first frequency
second antenna array operating in a second        band and the antenna elements of a second
frequency band to determine the position          antenna array operating in a second frequency
where antenna elements in the mono-band           band while maintaining the spacing between
antenna arrays coincide (including after          the antenna elements within the first antenna
repositioning elements in low-frequency           array and the antenna elements within the
mono-band array[s] to the positions of            second antenna array”
elements in the highest-frequency array)”


“positions of the plurality of antenna elements result from juxtaposition of a plurality of
                                mono-band antenna arrays”
(’918 Patent, Claim 1; ’768 Patent, Claims 1, 9, 16, 23, 30, 38; ’870 Patent, Claims 1, 11, 20)

Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

“positions of the plurality of antenna elements   “positions of the plurality of antenna elements
result from overlapping a plurality of mono-      in the interlaced multiband antenna array result
band antenna arrays to determine the position     from the step of interleaving the antenna
where antenna elements in the mono-band           elements of the plurality of mono-band
antenna arrays coincide (including after          antenna arrays while maintaining the spacing
repositioning elements in low-frequency           between the antenna elements within each
mono-band array[s] to the positions of            mono-band array” (this is a product-by-
elements in the highest-frequency array)”         process limitation)




                                             - 16 -
 “the position of the elements in the array results from the juxtaposition of a plurality of
                                     mono-band arrays”
                                  (’191 Patent, Claims 1, 5)

Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

“the position of the elements in the array         “positions of the antenna elements in the
results from overlapping a plurality of mono-      interlaced multiband antenna array result from
band antenna arrays to determine the position      the step of interleaving the antenna elements of
where antenna elements in the mono-band            a plurality of mono-band antenna arrays while
antenna arrays coincide (including after           maintaining the spacing between the antenna
repositioning elements in low-frequency            elements with each mono-band array” (this is
mono-band array[s] to the positions of             a product-by-process limitation)
elements in the highest-frequency array)”


“positions of the plurality of antenna elements result from juxtaposition of at least a first
antenna array operating in a first frequency band, and a second antenna array operating
 in a second frequency band, and a third antenna array operating in a third frequency
                                           band”
                                   (’256 Patent, Claim 17)

Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

“positions of the plurality of antenna elements    “positions of the antenna elements in the
result from overlapping at least a first antenna   interlaced multiband antenna array result from
array operating in a first frequency band, and a   the step of interleaving the antenna elements of
second antenna array operating in a second         a first antenna array operating only in a first
frequency band, and a third antenna array          frequency band, the antenna elements of a
operating in a third frequency band, to            second antenna array operating only in a
determine the position where antenna elements      second frequency band, and the antenna
in the antenna arrays coincide (including after    elements of a third antenna array operating
repositioning elements in low-frequency            only in a third frequency band while
mono-band array[s] to the positions of             maintaining the spacing between the antenna
elements in the highest-frequency array)”          elements within the first antenna array, the
                                                   second antenna array, and the third antenna
                                                   array” (this is a product-by-process limitation)




                                              - 17 -
  “positions of the plurality of dual-polarized antenna elements result from juxtaposition
                 of a plurality of dual-polarized mono-band antenna arrays”
                                     (’870 Patent, Claim 29)

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 “positions of the plurality of dual-polarized     “positions of the dual-polarized antenna
 antenna elements result from overlapping a        elements in the interlaced multiband antenna
 plurality of dual-polarized mono-band antenna     array result from the step of interleaving the
 arrays to determine the position where antenna    dual-polarized antenna elements of the
 elements in the antenna arrays coincide           plurality of dual polarized mono-band antenna
 (including after repositioning elements in low-   arrays while maintaining the spacing between
 frequency mono-band array[s] to the positions     the dual-polarized antenna elements within in
 of elements in the highest-frequency array)”      each dual-polarized mono-band array” (this is
                                                   a product-by-process limitation)


(Dkt. No. 132, Ex. B, at 14; Dkt. No. 183, at 4–6; Dkt. No. 238-1, Ex. A, at 2–3, 6–8, 12–14, 18–

19, 24–26, 32–33 & 37–39; see id. at 34.)

       (1) The Parties’ Positions

       Plaintiff submits that “juxtapositioning” “instructs that the multiband element’s placement

should be determined after repositioning elements in the lower-frequency mono-band array to the

positions of elements in the highest-frequency array.” (Dkt. No. 183, at 6.) Plaintiff argues that

“‘[j]uxtaposition’ is not a process for manufacturing an antenna array, but a descriptive tool that

defines the placement of the elements,” and “[t]he claims explicitly define the relevant limitation

as describing the positions of the elements, not as reciting a process that results in the claimed

product.” (Id., at 8 & 10.) Plaintiff explains that “[o]nce the positioning of the elements is

determined by the antenna engineer, the antennas are manufactured without any reference to

juxtapositioning at all.”   (Id., at 10.)   Finally, Plaintiff argues that Defendants’ proposed

interpretation “not only reads the repositioning aspect out of the term ‘juxtapositioning,’ but also

excludes any configurations requiring repositioning.” (Id., at 11.)


                                               - 18 -
       Defendants respond that Plaintiff’s proposal of “overlapping” is unclear and lacks support

in the specification. (Dkt. No. 211, at 15.) Defendants also argue that “[e]very example of a

multiband antenna array in the patents that was formed by ‘juxtaposing’ two or more monoband

arrays maintains the original spacing of the constituent mono-band array elements,” and “the

specification treats ‘juxtaposition’ and ‘repositioning’ as separate steps (with repositioning

occurring, if at all, after juxtaposition).” (Id., at 16–17.) Finally, Defendants argue that “[t]he

claims here require that the positions of the elements in the antenna array result from a specific

process: juxtaposing (interleaving) two or more monoband antenna arrays.” (Id.)

       Plaintiff replies that “[j]uxtaposition is the term used throughout the specification and

claims to describe the position of elements in the claimed multiband array by reference to the

positioning of elements in conventional monoband arrays.” (Dkt. No. 218, at 2.)

       (2) Analysis

       Claim 1 of the ’191 Patent, for example, recites (emphasis added):

       1. An interlaced multiband antenna array having a plurality of antenna elements,
       wherein the multiband antenna array works simultaneously on a plurality of
       frequencies,
               the multiband antenna array being characterised in that the position of the
       elements in the array results from the juxtaposition of a plurality of mono-band
       arrays, wherein the number of mono-band arrays corresponds to the number of
       working frequencies of the multiband antenna array,
               the multiband antenna array employing a single multiband antenna in those
       positions of the multiband antenna array in which the positions of two or more
       elements of the mono-band arrays come together, wherein the single multiband
       antenna covers at least two working frequencies of the multiband antenna array.

As another example, Claim 1 of the ’918 Patent recites (emphasis added):

       1. An interlaced multiband antenna array comprising:
              a plurality of antenna elements;
              wherein the interlaced multiband antenna array is adapted to operate
       simultaneously on a plurality of frequency bands;
              wherein positions of the plurality of antenna elements result from
       juxtaposition of a plurality of mono-band antenna arrays;

                                              - 19 -
              wherein the number of the plurality of mono-band antenna arrays
       corresponds to the number of working frequency bands of the interlaced multiband
       antenna array;
              wherein the interlaced multiband antenna array employs a single multiband
       antenna element in positions wherein a plurality of antenna elements of the mono-
       band antenna arrays come together; and
              wherein the single multiband antenna element covers at least two working
       frequency bands of the interlaced multiband antenna array.

       Plaintiff has not shown that the term “juxtaposition” has any well-known meaning in the

relevant art. The specification refers to “juxtaposition or interleaving”:

       The array configuration is described on a basis of the juxtaposition or interleaving
       of various conventional single-band arrays operating in the different bands of
       interest. In those positions where elements of different multiband arrays come
       together, use is made of a multiband antenna which covers the different working
       frequency bands.

       ***

       A Multiband Interleaved Array (MIA) consists of an array of antennas which has
       the particularity of being capable of working simultaneously in various frequency
       bands. This is achieved by means of using multiband antennas in strategic positions
       of the array. The disposition of the elements that constitute the MIA is obtained
       from the juxtaposition of conventional mono-band arrays, employing as many
       monoband arrays as frequency bands that it is wished to incorporate in the
       Multiband Interleaved Array. In those positions in which one or various elements
       originating in the conventional mono-band arrays coincide, a single multiband
       antenna (element) shall be employed which covers simultaneously the different
       bands. In the remaining nonconcurrent positions, it can be chosen to employ also
       the same multiband antenna or else recur to a conventional mono-band antenna
       which works at the pertinent frequency. The excitation at one or various
       frequencies of each element of the array depends therefore on the position of the
       element in the array and is controlled by means of the signal distribution network.

’191 Patent at 1:13–19 & 2:58–3:10 (emphasis added); see also id. at 4:21–22 (“A multiband

interleaved array (MIA) is constituted by the juxtaposition of various conventional mono-band

arrays”) & 5:8–9 (“The configuration of the MIA is obtained from the juxtaposition of the positions

of the different mono-band arrays.”). The specification provides specific examples of monoband

array positions coinciding:



                                               - 20 -
       In FIG. 7 the position of the elements is shown, as well as their working frequencies.
       The elements shown in white indicate operation in the GSM 900 band; the elements
       shown in black indicate operation in the GSM 1800 band and the elements marked
       in black in the lower triangle and in white in their two upper triangles indicate
       simultaneous operation in both bands. Precisely the simultaneous operation in both
       bands via a single multiband element (the multi-triangular element) in such
       positions of the array (those positions at which those of the original mono-band
       arrays coincide), is one of the main characteristic features of the MIA [(multiband
       interleaved array)] invention.

Id. at 7:56–67 (emphasis added).

       The disposition of elements of the three classic mono-band arrays at the frequencies
       f, f/2 and f/3 is shown in figures (3.[a]), (3.[b]) and (3.[c]) by means of black circles,
       circumferences and squares respectively. The column of figure (3.[d]) shows the
       disposition of elements in the tri-band interleaved array. In those positions in which
       elements of the three arrays come together (indicated in the drawing by the
       juxtaposition of the different geometric figures identifying each array), use is made
       of a multiband element; the same strategy is followed in those positions in which
       elements of two arrays coincide: use should be made of a multiband element
       capable of covering the frequencies pertinent to its position, preferentially the same
       element as that used in the remaining positions, selecting those frequencies which
       are necessary by means of the feeder network.

Id. at 6:20–34 (emphasis added).

       These disclosures support Defendants’ proposal of “interleaving,” and Plaintiff has not

shown support for its proposal of “overlapping.” At the March 25, 2019 hearing, Plaintiff stated

that it believes “overlapping” and “interleaving” have the same meaning in this context.

       The specification further discloses that antenna elements may be “repositioned”:

       In the positions in which elements of the two conventional arrays (indicated in
       FIG. [1] (1.[c]) by means of black circles located at the centre of a circumference)
       coincide, a multiband antenna is employed . . . .

       ***

       In some configurations of multiband interleaved array, especially in those in which
       the different frequencies do not correspond to an integral factor of the highest
       frequency 1, it is required that the elements be repositioned, as in FIG. 5.
       In this particular example the frequencies f, f/2 and f/2,33 have been chosen. The
       disposition of elements of the three classic mono-band arrays at the frequencies f,
       f/2 and f/2,33 is represented in figures (5.[a]), (5.[b]) and (5.[c]) by means of black

                                                 - 21 -
          circles, circumferences and squares respectively. The column of figure (5.[d])
          shows what would be the disposition of elements in the tri-band interleaved array
          according to the same plan as in the previous examples. Notice how in this case
          the ratio of frequencies involves the collation of elements at intermediate positions
          which make its practical implementation difficult. The solution to be adopted in
          this case consists in displacing the position of the element of the array that works
          at the lowest frequency (indicated by arrows) until it coincides with another
          element (that nearest) of the highest frequency array; then the two or more
          coincident elements in the new position are replaced with a multiband element. An
          example of the final configuration once the elements have been repositioned, is
          shown in figure (5.[e]). It is important that the element displaced be preferentially
          that of the lowest frequency array, in this way the relative displacement in terms of
          the working wavelength is the least possible and the appearance of secondary or
          diffraction lobes is reduced to the minimum.

Id. at 5:30–33 & 6:66–7:25 (emphasis added); see also id. at Figs. 1 & 5.

          This disclosure regarding elements being “repositioned” is also reflected in Claim 11 of

the ’256 Patent, which depends from Claim 1. Claims 1 and 11 of the ’256 Patent recite (emphasis

added):

          1. An interlaced multiband antenna array comprising:
                  a plurality of antenna elements;
                  wherein the interlaced multiband antenna array is configured to
          simultaneously cover a plurality of licensed cellular frequency bands;
                  wherein positions of the plurality of antenna elements result from
          juxtaposition of at least a first antenna array operating in a first frequency band, and
          a second antenna array operating in a second frequency band;
                  wherein the first antenna array comprises a plurality of first-band antenna
          elements, and the second antenna array comprises a plurality of second-band
          antenna elements;
                  wherein the plurality of licensed frequency bands of the interlaced
          multiband antenna array includes said first frequency band and said second
          frequency band;
                  wherein the interlaced multiband antenna array employs a single multiband
          antenna element in positions where said first-band antenna element and said
          second-band antenna element come together; and
                  wherein the single multiband antenna element simultaneously covers at
          least said first frequency band and said second frequency band.

          ***




                                                   - 22 -
       11. The interlaced multiband antenna array of claim 1, wherein at least one first-
       band antenna element of the first antenna array is repositioned to coincide with a
       nearest second-band antenna element of the second antenna array.

       Defendants’ proposed construction attempts to give effect to the patentee’s distinct usage

of “juxtaposition” and “repositioned” by limiting “juxtaposition” to an interleaving of multiple

arrays that maintains the spacing between adjacent elements of each array. At the March 25, 2019

hearing, Defendants stated that their proposal does not exclude repositioning, yet this would be the

effect, at least under a natural reading of Defendants’ proposed language.

       A better reading of the usage of “juxtaposition” and “repositioned,” as demonstrated by the

above-reproduced claims, is that juxtaposition encompasses situations in which the relative

positions of elements remain the same as well as situations in which certain elements are

repositioned. See also id. at 6:66–7:25. The Court therefore rejects Defendants’ proposal that the

term “juxtaposition” requires “maintaining the spacing” between adjacent elements of each array.

See Tr. of Columbia Univ. in City of N.Y. v. Symantec Corp., 811 F.3d 1359, 1370 (Fed. Cir. 2016)

(“construing the independent claim to exclude material covered by the dependent claim would be

inconsistent”).

       Finally, Defendants have argued that the recital of positions that “result from juxtaposition”

signals that these claims are “product-by-process” claims. See SmithKline Beecham Corp. v.

Apotex Corp., 439 F.3d 1312, 1315 (Fed. Cir. 2006) (“A product-by-process claim is one in which

the product is defined at least in part in terms of the method or process by which it is made.”)

(citation and internal quotation marks omitted). “Typically, it is the wording of the claim which

indicates that it is a product-by-process claim. For example, product-by-process claims employ

terms such as ‘prepared in accordance with,’ ‘by the process of,’ whereby, ‘product of the process,’

‘resulting from the process of,’ and ‘being produced by the process comprising.’” Biacore v.



                                               - 23 -
Thermo Bioanalysis Corp., 79 F. Supp. 2d 422, 456 (D. Del. 1999). Yet, “[t]he presence of acts

recited in the claim does not transform a claim covering a thing . . . into one covering the process

by which that thing was made.” In re Nuijten, 500 F.3d 1346, 1355 (Fed. Cir. 2007).

       Here, the claims using “juxtaposition” specify the physical positions of multiband elements

in the array, as contrasted with, for example, a side-by-side arrangement of monoband antenna

arrays. In the context of these claims, this is a structural limitation. See 3M Innovative Properties

Co. v. Avery Dennison Corp., 350 F.3d 1365, 1368–71 (Fed. Cir. 2003) (in context of “multiple

embossed,” “superimposed” patterns, finding that such terms described “the structural relationship

between the embossing patterns” and did not trigger product-by-process claiming). Indeed, “even

words of limitation that can connote with equal force a structural characteristic of the product or a

process of manufacture are commonly and by default interpreted in their structural sense, unless

the patentee has demonstrated otherwise.” Id. at 1371. Viewing the claimed invention in light of

these authorities, Defendants’ arguments as to product-by-process are unpersuasive. 3 Defendants’

reliance on the opinions of Plaintiff’s expert are likewise unavailing. (See Dkt. No. 183-1, Feb. 13,

2019 Long Decl., at ¶¶ 14–15).

       The Court therefore hereby construes “juxtaposition” to mean “interleaving.” 4




3
 Defendants reliance on Nassau Precision Casting Co. v. Acushnet Co., 566 F. App’x 933, 940
(Fed. Cir. June 6, 2014), is unpersuasive because the claim at issue was a method claim, not an
apparatus claim, and the court concluded that the claim required performing the recited steps
whether read as reciting a method or as reciting a product-by-process.
4
  Because the parties have presented no further dispute as to the present disputed terms apart from
the dispute as to “juxtaposition,” no further construction is necessary.

                                               - 24 -
C. “multiband antenna,” “multiband antenna element,” and “multiband antenna array”


                                        “multiband antenna”
                                      (’191 Patent, Claims 1, 5)

                                   “multiband antenna element”
                  (’918 Patent, Claims 1, 5; ’768 Patent, Claims 1, 9, 16, 23, 30, 38;
                      ’870 Patent, Claims 1, 11, 29; ’256 Patent, Claims 1, 17)

    Plaintiff’s Proposed Construction                Defendants’ Proposed Construction

    “an antenna element, which covers more than      “antenna element, formed by a set of elements
    one frequency band, formed by portions           coupled to each other electromagnetically
    coupled to each other electromagnetically        which interact with each other in order to
    which interact with each other in order to       establish the radioelectric behavior of the
    establish the radio-electric behavior of the     antenna element, which with respect to
    antenna element, which with respect to           radiation and impedance patterns is similar in
    radiation patterns and impedance is similar in   multiple frequency bands” 5
    multiple frequency bands”


                                     “multiband antenna array”
     (’191 Patent, Claims 1, 5; ’918 Patent, Claims 1, 5; ’768 Patent, Claims 1, 9, 16, 23, 30, 38;
                     ’870 Patent, Claims 1, 2, 11, 20; ’256 Patent, Claims 1, 17)

    Plaintiff’s Proposed Construction                Defendants’ Proposed Construction

    “antenna array that covers more than one “antenna array that is useable at more than one
    frequency band” 6                        frequency band”


(Dkt. No. 132, Ex. B, at 7–10; see Dkt. No. 238-1, Ex. A, at 1–2, 3–4, 8, 20, 26, 34–35 & 41.)




5
  Defendants previously proposed: “antenna element, usable at more than one frequency band,
formed by a set of elements coupled to each other electromagnetically which interact with each
other in order to establish the radio-electric behavior of the antenna element, which with respect
to radiation and impedance patterns is similar in multiple frequency bands.” (Dkt. No. 132, Ex. B
at 7 (emphasis added).)
6
 Plaintiff previously proposed: “‘Multiband antenna array’ by itself is not limiting. To the
extent it is limiting and a construction is necessary, it should be afforded its plain and ordinary
meaning of an ‘array that covers more than one frequency band.’” (Dkt. No. 132, Ex. B at 10.)

                                                 - 25 -
       (1) The Parties’ Positions

       Plaintiff argues that its proposal of “covers more than one frequency band” “is taken

directly from the specification.” (Dkt. No. 183, at 13.) Nonetheless, Plaintiff argues, “deviating

from the specification language to use the phrase ‘formed by portions’ is necessary to avoid jury

confusion, and to bring the construction in line with the parallel language in the claims.” (Id.)

Finally, Plaintiff argues: “While both radiation and impedance can be referred to as a pattern, it is

more common for a person of ordinary skill in the art to simply refer to ‘impedance’ standing

alone. Fractus proposes adoption of the more common phrasing to reduce any potential jury

confusion.” (Id., at 14.)

       Defendants respond that the specification expressly defines the term “multiband antenna,”

and “[e]ach of Fractus’s proposed revisions is unsubstantiated and violates basic claim

construction principles.” (Dkt. No. 211, at 4.) Defendants also argue that Plaintiff’s proposal of

“covers” is inconsistent with Plaintiff’s arguments in Civil Action No. 2:17-CV-561, Fractus, S.A.

v. ZTE Corp., et al. (“ZTE”). (Id., at 11.)

       Plaintiff replies that whereas its proposal of “covers more than one frequency band” is

supported by the specification, Defendants’ proposal of “usable at” is not. (Dkt. No. 218, at 3–4.)

Plaintiff also argues that because “the term ‘element’ is used in the claims and elsewhere in the

specification to mean the individual antennas that make up the array,” “Fractus therefore proposes

substituting ‘portions’ to avoid confusion between those two uses.” (Id., at 4–5.)

       (2) Analysis

       Claim 1 of the ’191 Patent, for example, recites (emphasis added):

       1. An interlaced multiband antenna array having a plurality of antenna elements,
       wherein the multiband antenna array works simultaneously on a plurality of
       frequencies,



                                               - 26 -
               the multiband antenna array being characterised in that the position of the
       elements in the array results from the juxtaposition of a plurality of mono-band
       arrays, wherein the number of mono-band arrays corresponds to the number of
       working frequencies of the multiband antenna array,
               the multiband antenna array employing a single multiband antenna in those
       positions of the multiband antenna array in which the positions of two or more
       elements of the mono-band arrays come together, wherein the single multiband
       antenna covers at least two working frequencies of the multiband antenna array.

The specification discloses:

       A multiband antenna is understood to be an antenna formed by a set of elements
       coupled to each other electromagnetically which interact with each other in order
       to establish the radio-electric behaviour of the antenna, behaviour which with
       respect to radiation and impedance patterns is similar in multiple frequency bands
       (hence the name multiband antenna). Numerous examples of multiband antennas
       are described in the literature. In 1995 antennas of the fractal or multifractal type
       were introduced (the coining of the terms fractal and multifractal is attributable to
       B. B. Mandelbrot in his book The Fractal Geometry of Nature, W. H. Freeman and
       Co. 1983), antennas which by their geometry have a multifrequency behaviour and,
       in determined cases, a reduced size (C. Puente, R. Pous, J. Romeu, X. Garcia
       “Antenas Fractales o Mulitfractales”, (Spanish patent P9501019). Subsequently
       multi-triangular antennas were introduced (Spanish patent P9800954) which could
       work simultaneously in the GSM 900 and GSM 1800 bands and, more recently,
       multilevel antennas (Patent PCT/ES99/00296), which offer a clear example of how
       it is possible to shape the geometry of the antenna in order to achieve a multiband
       behaviour.

’191 Patent at 2:33–54. The parties have also discussed disclosures in the specification regarding

“elements” as being antennas. ’191 Patent at 1:65 (“elements (antennas)”), 2:66–3:3 (“a single

multiband antenna (element)”), 4:23–29 (“elements (antennas)”) & 9:29–41 (“multiband

element”).

       On balance, the disclosure regarding what a multiband antenna “is” (’191 Patent at 2:33–

39) amounts to a definition set forth by the patentee, and “the inventor’s lexicography governs.”

Phillips, 415 F.3d at 1316; see Sinorgchem Co., Shandong v. Int’l Trade Comm’n, 511 F.3d 1132,

1136 (Fed. Cir. 2007) (“[T]he word ‘is’ . . . may signify that a patentee is serving as its own

lexicographer.”) (citation and internal quotation marks omitted).



                                              - 27 -
       Plaintiff has noted that the word “covers” appears in certain claims, but this does not

warrant applying the word “covers” to all instances of the disputed terms. See ’191 Patent at Cl. 1

(“wherein the single multiband antenna covers at least two working frequencies of the multiband

antenna array”); see also ’918 Patent at Cls. 1 & 5; ’256 Patent at Cls. 1 & 17. Likewise,

disclosures in the specification that use the word “covers” do not warrant setting aside the clear

lexicography discussed above. See id. at 1:15–18 (“multiband antenna which covers the different

working frequency bands”); id. at 3:1–3 (“a single multiband antenna (element) shall be employed

which covers simultaneously the different bands”); Sinorgchem, 511 F.3d at 1136 (“the patentee

must be bound by the express definition”).

       Also, the word “portions,” proposed by Plaintiff, does not appear in the specification. The

parties have discussed prosecution history in which the patentee referred to a multiband antenna

as being formed by “portions” (rather than by a set of “elements”).          For example, during

prosecution of the ’493 Patent, the patentee stated:

       Independent claims 22, 32, and 39 include the feature “each antenna element of the
       first plurality of antenna elements comprises a plurality of portions
       electromagnetically coupled both at the first continuous frequency range and at the
       second continuous frequency range”. As disclosed in the subject specification, such
       elements of the first plurality of antenna elements are multiband antennas, since
       such elements are characterized by the interaction between portions to provide
       operation in the first and the second continuous frequency range.

(Dkt. No. 211, Ex. 13, Aug. 26, 2013 Amendment, at 8 (emphasis added). Plaintiff urges that

referring to “portions” rather than “elements” will prevent confusion that might arise in light of

“element” being a separately disputed term. The claims at issue in this prosecution history,

however, expressly recited “portions.” See id.; see also id., Ex. 19, Nov. 2, 2010 Amendment in

Response to Non-Final Office Action (’870 Patent), at 12–13.)




                                               - 28 -
        Moreover, “[w]here, as here, the written description clearly identifies what his invention

is, an expression by a patentee during prosecution that he intends his claims to cover more than

what his specification discloses is entitled to little weight.” Honeywell Int’l, Inc. v. ITT Indus.,

Inc., 452 F.3d 1312, 1319 (Fed. Cir. 2006). Also of note, Defendants have submitted a technical

dictionary definition of “radiating element” that is consistent with the above-reproduced definition

set forth in the specification. (Dkt. No. 211, Ex. 11, McGraw-Hill Dictionary of Scientific and

Technical Terms 1730 (6th ed. 2003) (“Basic subdivision of an antenna which in itself is capable

of radiating or receiving radio-frequency energy.”).)

        Finally, Plaintiff has failed to demonstrate that its proposal of “radiation patterns and

impedance” is any clearer than “radiation and impedance patterns.” The opinions of Plaintiff’s

expert to the contrary are unpersuasive. (See Dkt. No. 183-1, Feb. 13, 2019 Long Decl., at ¶ 17.)

Indeed, Plaintiff itself has stated that “a person of ordinary skill would readily understand the term

‘impedance pattern.’” (Dkt. No. 183, at 24.) The Court therefore applies the above-reproduced

definition set forth in the specification. 7

        The Court thus hereby construes the disputed terms 8 as set forth in the following chart:


7
  The Court changes the spelling of “behaviour” to “behavior.”
8
  On March 15, 2019, the parties filed their P.R. 4-5(d) Joint Claim Construction Chart. (Dkt.
No. 222.) On March 25, 2019, the day of the claim construction hearing, the parties filed two
“Corrected” P.R. 4-5(d) Joint Claim Construction Charts. The first, filed at 11:32 A.M. (Dkt. No.
236), was superseded by the second (Dkt. No. 238 & Dkt. No. 238-1), filed at 1:18 P.M. In general,
“[t]he purpose of this claim construction chart is to assist the Court and the parties in tracking and
resolving disputed terms.” P.R. 4-5(d)(3). This filing requirement thus promotes the conduct of
orderly and efficient claim construction proceedings, including the claim construction hearing.
The parties filed their 43-page “Corrected” Joint Claim Construction Chart 12 minutes prior to the
start of the claim construction hearing at 1:30 P.M. (See Dkt. No. 165, at 3; see also Dkt. No.
240.) As noted by the Court during the March 25, 2019 hearing, no party contacted the Court in
advance of this filing to alert the Court to potential changes in the terms being proposed for
construction and the parties’ proposed constructions. Indeed, the “Corrected” filing itself contains
no explanation for the late filing but instead merely attaches a duplicative “Exhibit A” (albeit with
inconsistent pagination, compare Dkt. No. 238 at 9–51 with Dkt. No. 238-1) that the parties

                                                - 29 -
                      Term                                          Construction

 “multiband antenna”                               “an antenna formed by a set of elements
                                                   coupled to each other electromagnetically
 (’191 Patent, Claims 1, 5)                        which interact with each other in order to
                                                   establish the radio-electric behavior of the
                                                   antenna, behavior which with respect to
                                                   radiation and impedance patterns is similar
                                                   in multiple frequency bands”

 “multiband antenna element”                       Plain meaning (apart from the Court’s
                                                   construction of “multiband antenna”)
 (’918 Patent, Claims 1, 5; ’768 Patent,
 Claims 1, 9, 16, 23, 30, 38; ’870 Patent,
 Claims 1, 11, 29; ’256 Patent, Claims 1, 17)




referred to during the hearing as a “red-line” version of the Joint Claim Construction Chart. This
“red-line” version includes the terms “mono-band array,” “mono-band antenna array,” and “mono-
band antenna element.” (Dkt. No. 238-1, Ex. A at 2, 15 & 26–27.) These terms appeared as
distinct disputed terms in the parties’ P.R. 4-3 Joint Claim Construction and Prehearing Statement,
prior to the start of briefing. (Dkt. No. 132, Ex. B, at 41, 43 & 45.) Plaintiff did not specifically
address these terms in its briefing. (See Dkt. Nos. 183 & 218.) Instead, these terms appeared only
as part of larger disputed terms. (See, e.g., Dkt. No. 183 at 4–6 & 26.) These terms appeared in
Defendants’ responsive claim construction brief but only in a heading together with other terms
and not in any discussion specific to these terms. (See Dkt. No. 211, at 11.) These terms did not
appear as distinct disputed terms in the P.R. 4-5(d) Joint Claim Construction Chart filed on March
15, 2019. (See Dkt. No. 222.) These terms reappeared in the “Corrected” P.R. 4-5(d) Joint Claim
Construction Chart, without explanation, filed on the day of the claim construction hearing--and
filed a mere 12 minutes prior to the start of that hearing. (See Dkt. No. 238; see also Dkt. No.
238-1, Ex. A at 2, 15 & 26–27.) The terms “mono-band array,” “mono-band antenna array,”
and “mono-band antenna element” have not been properly presented for construction by the
Court. Alternatively, and to the extent, if any, that it is determined such terms were somehow
properly before the Court, then the Court finds that no construction is necessary, and the
Court interprets these terms to have their plain meaning, particularly in light of the Court’s
analysis of “multiband antenna” as to Plaintiff’s proposal of “covers” and Defendants’
withdrawal of their proposal of “usable at.” The Court finds the parties’ conduct in regard to their
“Corrected” P.R. 4-5(d) Joint Claim Construction Chart to be without excuse and reflective of a
material disregard for the patent rules of this Court and their responsibilities as parties (and
counsel) before this Court.

                                               - 30 -
    “multiband antenna array”                           Plain meaning (apart from the Court’s
                                                        construction of “multiband antenna”)
    (’191 Patent, Claims 1, 5; ’918 Patent,
    Claims 1, 5; ’768 Patent, Claims 1, 9, 16, 23,
    30, 38; ’870 Patent, Claims 1, 2, 11, 20;
    ’256 Patent, Claims 1, 17)


D. “interlaced multiband antenna array”


                               “interlaced multiband antenna array”
         (’191 Patent, Claim 1; ’918 Patent, Claim 1; ’768 Patent, Claims 1, 9, 16, 23, 30, 38;
        ’870 Patent, Claims 1, 11, 20; ’256 Patent, Claims 1, 17; ’493 Patent, Claims 1, 11, 18)

    Plaintiff’s Proposed Construction                   Defendants’ Proposed Construction

    “Interlaced multiband antenna array” by itself      “a multiband antenna array, in which
    is not limiting. To the extent it is limiting and   monoband antenna elements useable at one
    a construction is necessary, it should be           frequency band are interleaved with monoband
    construed as an “antenna array that covers          antenna elements useable at another frequency
    more than one frequency band achieved by            band”
    using multiband antennas in strategic positions
    where the disposition of the elements of the
    array is obtained from the juxtaposition of
    conventional monoband arrays.” 9


(Dkt. No. 132, Ex. B, at 10–11; Dkt. No. 183, at 14; see Dkt. No. 238-1, Ex. A, at 1, 6, 12, 20, 24,

32, 35 & 41–42.)

          (1) The Parties’ Positions

          Plaintiff argues that “[a]ll of the structural detail claimed in the patents is set out using

other claim language,” and “[t]he term should be given very little, if any, distinct meaning.” (Dkt.

No. 183, at 15.) Plaintiff submits that its alternative proposed construction “mirrors the language


9
  Plaintiff previously proposed: “This term is not limiting. To the extent it is limiting and a
construction is necessary, it should be construed as ‘an array of antennas capable of working
simultaneously in various frequency bands achieved by using multiband antennas in strategic
positions where the disposition of the elements of the array is obtained from the juxtaposition of
conventional monoband arrays.’” (Dkt. No. 132, Ex. B, at 10–11.)

                                                   - 31 -
in the specification used to describe the invention as a whole.” (Id.) Plaintiff argues that

Defendants’ proposed construction should be rejected because “[t]he patent does not require that

the multiband antenna arrays include any monoband elements at all.” (Id., at 16.) Plaintiff

suggests that “Defendants seem to be confusing (1) the juxtaposition of monoband arrays to

determine the positioning of elements in the final multiband array with (2) a requirement that the

monoband elements actually be present in the final multiband array.” (Id.)

        Defendants respond that Plaintiff “omits the concept of interlaced/interleaved altogether

from its proposal for ‘interlaced multiband antenna array’—which happens to be the very title of

the asserted patents.” (Dkt. No. 211, at 12.)

        Plaintiff replies that “Defendants’ proposed construction suggest[s] that the monoband

elements are in fact present in the resulting array.” (Dkt. No. 218, at 6.) Plaintiff submits that this

is “a meaning Defendants now say they did not intend,” and “[s]uch confusion should be avoided

at trial.” (Id.)

        (2) Analysis

        This disputed term appears in the body of each of the claims identified by the parties, except

for Claim 1 of the ’191 Patent, in which the term “interlaced multiband antenna array” appears

only in the preamble. In some cases, a phrase that appears in the preamble may “merely give[] a

descriptive name to the set of limitations in the body of the claim that completely set forth the

invention.” IMS Tech., Inc. v. Haas Automation, Inc., 206 F.3d 1422, 1434 (Fed. Cir. 2000). In

the present case, however, this term in the preamble provides antecedent basis for “the multiband

antenna array” recited in the body of the claim. See Eaton Corp. v. Rockwell Int’l Corp., 323 F.3d

1332, 1339 (Fed. Cir. 2003) (“When limitations in the body of the claim rely upon and derive

antecedent basis from the preamble, then the preamble may act as a necessary component of the



                                                - 32 -
claimed invention.”). The parties’ arguments therefore apply equally to all of the claims here at

issue.

         Claim 1 of the ’918 Patent, for example, recites (emphasis added):

         1. An interlaced multiband antenna array comprising:
                a plurality of antenna elements;
                wherein the interlaced multiband antenna array is adapted to operate
         simultaneously on a plurality of frequency bands;
                wherein positions of the plurality of antenna elements result from
         juxtaposition of a plurality of mono-band antenna arrays;
                wherein the number of the plurality of mono-band antenna arrays
         corresponds to the number of working frequency bands of the interlaced multiband
         antenna array;
                wherein the interlaced multiband antenna array employs a single multiband
         antenna element in positions wherein a plurality of antenna elements of the mono-
         band antenna arrays come together; and
                wherein the single multiband antenna element covers at least two working
         frequency bands of the interlaced multiband antenna array.

         The parties agree that “interlaced” and “interleaved” have the same meaning in the patents-

in-suit (Dkt. No. 218, at 6), and the specification discloses as follows regarding “multiband

interleaved array”:

         The array configuration is described on a basis of the juxtaposition or interleaving
         of various conventional single-band arrays operating in the different bands of
         interest. In those positions where elements of different multiband arrays come
         together, use is made of a multiband antenna which covers the different working
         frequency bands.

         ***

         A Multiband Interleaved Array (MIA) consists of an array of antennas which has
         the particularity of being capable of working simultaneously in various frequency
         bands. This is achieved by means of using multiband antennas in strategic
         positions of the array. The disposition of the elements that constitute the MIA is
         obtained from the juxtaposition of conventional mono-band arrays, employing as
         many mono-band arrays as frequency bands that it is wished to incorporate in the
         Multiband Interleaved Array. In those positions in which one or various elements
         originating in the conventional mono-band arrays coincide, a single multiband
         antenna (element) shall be employed which covers simultaneously the different
         bands. In the remaining nonconcurrent positions, it can be chosen to employ also



                                                - 33 -
       the same multiband antenna or else recur [sic] to a conventional mono-band antenna
       which works at the pertinent frequency.

’191 Patent at 1:13–18 & 2:58–3:6 (emphasis added); see id. at 7:62–67 (“simultaneous operation

in both bands via a single multiband element” in “positions at which those of the original mono-

band arrays coincide” “is one of the main characteristic features of the MIA invention”); see also

id. at 8:29–50 & Fig. 8.

       The specification thus “underscores the importance” of using an interlaced multiband

antenna array. Deere & Co. v. Bush Hog, LLC, 703 F.3d 1349, 1358 (Fed. Cir. 2012). And, in

general, “claims are interpreted with an eye toward giving effect to all terms in the claim.” Bicon,

Inc. v. Straumann Co., 441 F.3d 945, 950 (Fed. Cir. 2006). The Court adopts Defendants’ proposal

of “interleaved” and rejects Plaintiff’s proposal of merely “strategic positions.”

       The above-cited disclosures explain that monoband array elements are not necessarily

actually present in the interlaced multiband antenna array. At the March 25, 2019 hearing,

Defendants agreed. Rather, the specification refers to the relative positions of elements in

monoband arrays. See ’191 Patent at 1:13–18, 2:58–3:6, 7:62–67 & 8:29–50 & Fig. 8. As another

example, Claim 4 of the ’870 Patent recites that “at least two mono-band antenna elements of the

plurality of mono-band antenna arrays come together in each position of the interlaced multiband

antenna array.” The above-reproduced claim language in Claim 1 of the ’918 Patent is consistent

with this interpretation, such as the recital that “the interlaced multiband antenna array employs a

single multiband antenna element in positions where a plurality of antenna elements of the mono-

band antenna arrays come together.”

       The Court therefore hereby construes “interlaced multiband antenna array” to mean

“multiband antenna array in which the positions of antenna elements are based on

interleaving the positions of antenna elements in two or more monoband arrays.”

                                               - 34 -
E. “frequency band”

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 “a range of radio frequencies designated for a “range of frequencies extending between two
 cellular service”                              limiting frequencies”

(Dkt. No. 132, Ex. B, at 28; Dkt. No. 238-1, Ex. A, at 10, 15, 17, 21, 27, 30–31, 36 & 42.) The

parties submit that this term appears in Claims 12, 14, and 15 of the ’191 Patent, Claims 1, 5, 9,

12, 14, 15, 19, 24, and 25 of the ’918 Patent, Claims 1, 2, 3, 5, 6, 9, 13, 14, 16–18, 21, 23–27, 30–

33, 35, 36, 38, 39, 41, and 42 of the ’768 Patent, Claims 1, 3, 5–9, 11, 13–18, 20–27, and 33–37

of the ’870 Patent, Claims 1 and 13–17 of the ’256 Patent, Claims 6, 7, and 18 of the ’493 Patent,

and Claims 8, 16, and 17 of the ’940 Patent. (Dkt. No. 132, Ex. B, at 28–29.)

        (1) The Parties’ Positions

        Plaintiff argues that whereas its proposal comports with the ordinary and customary

meaning of this term in the context of the specification as a whole, “Defendants would unmoor the

term ‘frequency band’ from any real-world operational meaning at all, eviscerating the term of its

intended meaning and resulting in unacceptable absurdities.” (Dkt. No. 183, at 17–18.) Plaintiff

explains that “[i]f the definition of ‘frequency band’ allows the band to be any size, untethered to

any functional or practical considerations, then any antenna would cover multiple frequency bands,

even a paper clip.” (Id., at 21.) Plaintiff urges that “the patents consistently use the term

‘frequency band’ to mean a range of frequencies allocated for a cellular service, and clearly

distinguish coverage of multiple cellular bands as the advantage and distinction of the invention.”

(Id., at 20.)

        Defendants respond that rather than being limited to cellular frequencies, “if an antenna

can radiate in only one range—between two limiting frequencies—then it is not a multi-band




                                               - 35 -
antenna; if it can radiate in more than one range of frequencies, it is a multi-band antenna.” (Dkt.

No. 211, at 6.)

       Plaintiff replies that “Fractus’s proposed construction is based on the clear and consistent

use of ‘frequency band’ in the specification to refer only to the ranges of frequencies designated

for a cellular service.” (Dkt. No. 218, at 6.) “Fractus concedes that in other contexts, ‘frequency

bands’ may refer to bands other than those designated for a cellular service,” but Plaintiff maintains

that this “does not change how the term ‘frequency band’ is used in the context of these patents.”

(Id., at 7.) Finally, Plaintiff argues that “the dictionary definitions and other extrinsic evidence on

which Defendants rely are not inconsistent with Fractus’s position, which acknowledges that

‘frequency bands’ may mean something more general in other contexts.” (Id.)

       (2) Analysis

       As a threshold matter, Defendants propose the same construction proposed by Plaintiff as

to a different patent in Fractus, S.A. v. ZTE Corp., et al., No. 2:17-CV-561 (“ZTE”). (Dkt. No. 211,

Ex. 14, Fractus’s Opening Claim Construction Brief, at 25 (proposing that “frequency band” be

construed to mean “a range of frequencies extending between two limiting frequencies”).

Although Defendants submit that the present patents-in-suit cite the application that issued as one

of the patents addressed in ZTE (see ’191 Patent at 2:48–54), Defendants have not identified any

authority that would compel limiting Plaintiff to its proposal in a different case as to a different

patent. See Symantec, 811 F.3d at 1369. Also, the Court did not adopt that proposed construction

in ZTE. No. 2:17-CV-561, Dkt. No. 93 at 54–56.

       Turning to the intrinsic evidence, the specification describes the claimed invention as being

advantageous for cellular telephone systems. For example, the specification discloses:

       This purely geometric limitation [of monoband arrays] (the magnitude of the
       wavelength conditions the geometry of the elements of the array and their relative

                                                - 36 -
       spacing) signifies a major drawback in those environments and communication
       systems in which various frequency bands have to be employed simultaneously. A
       clear example is the GSM cellular mobile telephony system. Initially located in the
       900 MHz band, the GSM system has turned into one of the most widespread on a
       world scale. The success of the system and the spectacular growth in demand for
       this type of service has led to the cellular mobile telephony operators expanding its
       service into a new band, the 1800 MHz band, in order to provide coverage for a
       greater customer base. Making use of classic mono-band antenna technology, the
       operators have to duplicate their antenna network in order to provide coverage
       simultaneously to GSM 900 and GSM 1800. Using a single MIA specially
       designed for the system (like that described in the particular cases of FIGS. 7
       through 12), the operators reduce the cost of their network of base stations, the time
       to expand into the new band and the visual and environmental impact of their
       installations (through the simplification of the overall radiating structure).

       ***

       More examples of particular configurations of MIAs are described below. In the
       five examples described, various designs are presented for GSM 900 and GSM
       1800 systems (890 MHz–960 MHz and 1710 MHz–1880 MHz bands)[.] It is a
       question of antennas for cellular telephony base stations, which present basically
       the same radiofrequency behavior in both bands; by employing such versions of
       MIA antenna the operators reduce the number of antennas installed to one half,
       minimising the cost and environmental impact of their base stations.

’191 Patent at 4:35–56 & 7:32–41.

       Further, in the prosecution history cited by Defendants, no relevant definitive statements

are apparent that would compel a broad reading of “frequency band.” (See Dkt. No. 211, Ex. 16,

May 26, 2006 Amendment in Response to Non-Final Office Action (’918 Patent), at 13; id., Ex.

19, Nov. 2, 2010 Amendment in Response to Non-Final Office Action (’870 Patent), at 12–13; cf.

Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1324 (Fed. Cir. 2003) (“As a basic principle

of claim interpretation, prosecution disclaimer promotes the public notice function of the intrinsic

evidence and protects the public’s reliance on definitive statements made during prosecution.”)

(emphasis added).)

       On the other hand, Claims 12, 14, and 15 of the ’191 Patent, Claims 1 and 17 of the ’256

Patent, and Claims 6 and 7 of the ’493 Patent expressly recite cellular frequency bands. For

                                               - 37 -
example, Claims 1 and 17 of the ’256 Patent recite, in relevant part: “wherein the interlaced

multiband antenna array is configured to simultaneously cover a plurality of licensed cellular

frequency bands.” The recital of “cellular frequency bands” weighs against limiting the term

“frequency bands” to being “cellular.” See Phillips, 415 F.3d at 1314 (“the claim in this case refers

to ‘steel baffles,’ which strongly implies that the term ‘baffles’ does not inherently mean objects

made of steel”). The specification is consistent with a broad reading. See ’191 Patent at 4:57–63

(“It is important to point out that the scenario which has just been outlined above deals only with

one particular example of a type of MIA and its application; as may well be gauged by anyone

familiar with the subject, in no way are the MIAs which are described in the present invention

restricted to said specific configuration and can easily be adapted to other frequencies and

applications”). 10

        Likewise, in the prosecution history cited by Plaintiff, the patentee referred to “cellular”

frequency bands but did so in the context of claim language that expressly recited cellular

frequency bands. (See Dkt. No. 211, Ex. 13, Aug. 26, 2013 Amendment After Final Action, at 2–

3, 10 & 12.)         The parties have also discussed prosecution history that refers to satellite

communications, and “Fractus concedes that in other contexts, ‘frequency bands’ may refer to

bands other than those designated for a cellular service . . . .” (Dkt. No. 218, at 7.)

        Further, Defendants have submitted extrinsic technical dictionaries that define “frequency

band” as being a range of frequencies. (See Dkt. No. 211, Ex. 10, The Authoritative Dictionary of

IEEE Standards Terms 458 (7th ed. 2000) (“A continuous range of frequencies extending between

two limiting frequencies.”); see also id., Ex. 11, McGraw-Hill Dictionary of Scientific and


10
  Also, Plaintiff’s proposal of “designated for a cellular service” suffers from potentially having
“different meanings at different times.” PC Connector Solutions LLC v. SmartDisk Corp., 406
F.3d 1359, 1363 (Fed. Cir. 2005).

                                                - 38 -
Technical Terms 854 (6th ed. 2003) (“A continuous range of frequencies extending between two

limiting frequencies.”); id., Ex. 12, Modern Dictionary of Electronics 304 (7th ed. 1999) (“A

continuous and specific range of frequencies. A range of frequencies between a lower and an

upper limit.”); id., Ex. 21, Hargrave’s Communications Dictionary 221 (“A contiguous range of

frequencies extending between two specified limiting frequencies”).)

       The remaining issue, then, is whether the intrinsic evidence cited by Plaintiff establishes a

disclaimer of non-cellular frequency bands. In some cases, “when the scope of the invention is

clearly stated in the specification, and is described as the advantage and distinction of the

invention, it is not necessary to disavow explicitly a different scope.” On Demand Mach. Corp. v.

Ingram Indus., Inc., 442 F.3d 1331, 1340 (Fed. Cir. 2006); see also Irdeto Access, Inc. v. Echostar

Satellite Corp., 383 F.3d 1295, 1301–02 (Fed. Cir. 2004) (“terms may be redefined away from

their ordinary meaning by their consistent use in the specification”); GPNE Corp. v. Apple Inc.,

830 F.3d 1365, 1370 (Fed. Cir. 2016) (“We have recognized that when a patent repeatedly and

consistently characterizes a claim term in a particular way, it is proper to construe the claim term

in accordance with that characterization.”) (citation and internal quotation marks omitted).

       On balance, the disclosures cited by Plaintiff, such as those reproduced above, contain no

“clear,” “deliberate[],” “unmistakable” manifestation of a disclaimer. Openwave Sys., Inc. v.

Apple Inc., 808 F.3d 509, 513 (Fed. Cir. 2015) (citations and internal quotation marks omitted).

Further, “[i]t is improper to read limitations from a preferred embodiment described in the

specification—even if it is the only embodiment—into the claims absent a clear indication in the

intrinsic record that the patentee intended the claims to be so limited.” Id. at 514 (citations and




                                               - 39 -
internal quotation marks omitted). 11 Reading the patent as a whole, the term “frequency band”

should be afforded its full scope. See Phillips, 415 F.3d at 1313 (“the person of ordinary skill in

the art is deemed to read the claim term not only in the context of the particular claim in which the

disputed term appears, but in the context of the entire patent”).

       Plaintiff argues that under Defendants’ interpretation of “frequency band,” even the

“conventional” monoband antenna arrays disclosed in the specification would cover multiple

frequency bands if the frequency bands are arbitrarily defined. See ’191 Patent at 4:23–26

(“conventional antenna arrays usually have a mono-band behaviour (that is, they work within a

relatively small frequency range, typically of the order of 10% about a centre frequency)”). Yet,

some of the claims use the term “frequency band” in the context of “juxtaposition of a plurality of

mono-band antenna arrays” (see, e.g., ’191 Patent, Cl. 12; ’918 Patent, Cl. 1; ’768 Patent, Cl. 1;

’870 Patent, Cl. 1), and others specifically refer to “licensed cellular frequency bands” (see, e.g.,

’256 Patent, Cl. 1; ’493 Patent, Cl. 6; ’940 Patent, Cl. 8). Thus, the context provided by

surrounding claim language addresses Plaintiff’s argument that, under Defendants’ proposed

construction, “any antenna would cover multiple frequency bands, even a paper clip.” (Dkt.

No. 183, at 21.)

       Finally, Defendants’ proposal of “extending between two limiting frequencies” is

unnecessary, particularly in light of disclosures in the specification, such as reproduced above, that

provide context by disclosing frequency bands having defined endpoints. To whatever extent a

party contends that a range does not have endpoints, the Court rejects this contention.



11
  Also of note, Claim 13 of the ’191 Patent (as corrected by a July 24, 2007 Certificate of
Correction) recites that “the working frequency bands are situated around 1900 MHz and 3500
MHz in order to provide service simultaneously for cordless and local radio access
communication systems.”

                                                - 40 -
       The Court therefore hereby construes “frequency band” to mean “a range of

frequencies.”

F. “situated around”


                                       “situated around”
                             (’918 Patent, Claims 12, 14, 15, 19, 24;
                ’768 Patent, Claims 3, 5, 6, 13, 16, 24–27, 33, 35, 36, 39, 41, 42;
                  ’870 Patent, Claims 3, 7–9, 13, 16–18, 22, 24, 25, 27, 35–37;
                                   ’256 Patent, Claims 13–15)

 Plaintiff’s Proposed Construction                Defendants’ Proposed Construction

 No construction is necessary. If this term Indefinite
 needs a construction, it should be afforded its
 plain and ordinary meaning, which is
 “includes.”


  “wherein the working frequency bands are situated around 900 MHz and 1800 MHz”
                               (’918 Patent, Claim 12)

 Plaintiff’s Proposed Construction                Defendants’ Proposed Construction

 No construction is necessary after construction Indefinite
 of “situated around” and “frequency band.” If
 construction is needed, the term should be
 afforded its plain and ordinary meaning, which
 is, “wherein the working [frequency bands]
 include 900 MHz and 1800 MHz.”




                                              - 41 -
 “wherein the working frequency bands are situated around 900 MHz, 1800 MHz, and
                                   2100 MHz”
                              (’918 Patent, Claim 14)

Plaintiff’s Proposed Construction               Defendants’ Proposed Construction

No construction is necessary after construction Indefinite
of “situated around” and “frequency band.” If
construction is needed, the term should be
afforded its plain and ordinary meaning, which
is, “wherein the working [frequency bands]
include 900 MHz, 1800 MHz and 2100 MHz.”


  “wherein at least one of the plurality of working frequency bands is situated around
                                        1900 MHz”
                                  (’768 Patent, Claim 13)

Plaintiff’s Proposed Construction               Defendants’ Proposed Construction

No construction is necessary after construction Indefinite
of “situated around” and “frequency band.” If
construction is needed, the term should be
afforded its plain and ordinary meaning, which
is, “wherein at least one of the plurality of
working [frequency bands] includes 1900
MHz.”




                                            - 42 -
  “an operating frequency of the first continuous frequency range is situated around 900
  MHz and an operating frequency of the second continuous frequency range is situated
                                    around 1800 MHz”
                                   (’493 Patent, Claim 1)

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 No construction is necessary after “situated Indefinite
 around” and “frequency band” are construed.
 If construction is needed, this term should be
 afforded its plain and ordinary meaning, which
 is, “an operating frequency of the first
 continuous frequency range includes 900 MHz
 and an operating frequency of the second
 continuous frequency range includes 1800
 MHz.”


(Dkt. No. 132, Ex. B, at 32; Dkt. No. 183, at 21; Dkt. No. 238-1, Ex. A, at 10, 17–18, 21, 31 &

42.)

       (1) The Parties’ Positions

       Plaintiff argues that “around” in this context is not a term of degree. (Dkt. No. 183, at 22.)

Rather, Plaintiff argues, “[a] frequency band is ‘situated around’ a given frequency if its lower

bound is below that frequency and the upper bound above it—in other words, it includes the

specified frequency.” (Id.)

       Defendants respond that “[t]he claims provide no guidance, much less objective

boundaries, regarding how close the working frequency bands must be to the specified

frequencies,” and “[t]he intrinsic record is similarly unhelpful, as ‘situated around’ appears

nowhere other than in the claims.” (Dkt. No. 211, at 27.)

       Plaintiff replies that “Defendants continue to fundamentally misread ‘situated around’ as

‘near,’ an intentional misreading that imports uncertainty into the claims.” (Dkt. No. 218, at 7.)




                                               - 43 -
       (2) Analysis

       Claim 19 of the ’918 Patent, for example, cited by Defendants, recites (emphasis added):

       19. The interlaced multiband antenna array of claim 1, wherein the working
       frequency bands are situated around 800 MHz, 1900 MHz, and 2100 MHz.

       The phrase “situated around” does not appear in the specification, and the only use of the

word “situated” in the specification is not relevant in the context of the disputed term. See ’191

Patent at 1:9–13 (“The present invention consists of antenna arrays which can be operated

simultaneously in various frequency bands thanks to the physical disposition of the elements that

constitute it, as well as the multiband behaviour of some elements situated strategically in the

array.”) (emphasis added).

       Yet, as a threshold matter, Defendants have not shown that “situated around” is a term of

degree. For example, “situated around” does not resemble a term such as “small positive

difference” in the Input/Output case cited by Defendants. Input/Output, Inc. v. Sercel, Inc., No.

5:06-CV-236, 2008 WL 5427982, at *25–*26 (E.D. Tex. Apr. 28, 2008) (finding lack of guidance

for measuring “small”); see Sonix, 844 F.3d at 1378 (regarding “visually negligible,” “turn[ing]

. . . to the written description[] to determine whether there is some standard in the written

description for measuring visual negligibility”).

       “In some cases, the ordinary meaning of claim language as understood by a person of skill

in the art may be readily apparent even to lay judges, and claim construction in such cases involves

little more than the application of the widely accepted meaning of commonly understood words.”

Phillips, 415 F.3d at 1314. This is such a case, particularly in the context in which the phrase

“situated around” is used in the disputed terms. The word “around” is not used in a sense of

nearness or approximation but rather is used to refer to frequencies on either side of a particular

frequency, that is, frequencies higher and lower than a particular frequency. (See Dkt. No. 211,

                                               - 44 -
Ex. 30, The Oxford American Dictionary and Language Guide 48 (1999) (including a definition

of “around” as “on every side; on all sides”).)

       Moreover, even if “situated around” were deemed to be a term of degree, this term is readily

understandable in the context in which it is used. See Interval Licensing LLC v. AOL, Inc., 766

F.3d 1364, 1370 (Fed. Cir. 2014) (“We do not understand the Supreme Court to have implied in

Nautilus, and we do not hold today, that terms of degree are inherently indefinite.”). The

specification reinforces that the phrase is readily understandable by disclosing ranges: “More

examples of particular configurations of MIAs are described below.            In the five examples

described, various designs are presented for GSM 900 and GSM 1800 systems (890 MHz–960

MHz and 1710 MHz–1880 MHz bands).” ’191 Patent at 7:32–35. Also, the specification uses the

term “working frequencies” with reference to “bands” rather than one specific frequency. Id. at

8:37–46. These disclosures inform the recital in Claim 12 of the ’191 Patent, for example, that

“the working frequency bands are situated around 900 MHz and 1800 MHz in order to provide

service simultaneously for the GSM 900 and GSM 1800 cellular mobile telephony systems.” The

opinions of Plaintiff’s expert are further persuasive in this regard. (See Dkt. No. 183-1, Feb. 13,

2019 Long Decl. ¶ 8 (“In antenna engineering a frequency band is often referred to by simply using

an easy to remember single frequency that is within the band rather than always calling it by its

lower and upper frequency limits.”).)

       The opinions of Defendants’ expert to the contrary are unpersuasive. (See Dkt. No. 211,

Ex. 6, Jan. 14, 2019 Ali Decl. ¶ 50 (“The term ‘situated around’ is one of degree that, in the context

of the limitations listed above, relates to how near (or ‘around’) the claimed frequency band must

be to the claimed frequency.”); see also id. ¶¶ 48–50.)




                                                  - 45 -
       Defendants have argued that Plaintiff’s interpretation of “situated around” is vague because

“a frequency range from 1700 to 2100 MHz would be ‘situated around’ 1800, 1900, and 2100

MHz (among hundreds of other frequencies), even though all are claimed separately, sometimes

in the same claim.” (Dkt. No. 211, at 28.) Claim 18 of the ’870 Patent, for example, recites that

“three working frequency bands of the plurality of working frequency bands are situated around

1800 MHz, 1900 MHz, and 2100 MHz.”

       Defendants have not shown, however, that the possibility of different frequency bands

being defined in different ways or with different bandwidths gives rise to any lack of reasonable

certainty as to the meaning of the present disputed terms. Instead, these are implementation-

specific details. “The resolution of some line-drawing problems . . . is properly left to the trier of

fact.” Acumed LLC v. Stryker Corp., 483 F.3d 800, 806 (Fed. Cir. 2007) (“[A] sound claim

construction need not always purge every shred of ambiguity.”) (citing PPG Indus. v. Guardian

Indus. Corp., 156 F.3d 1351, 1355 (Fed. Cir. 1998) (“after the court has defined the claim with

whatever specificity and precision is warranted by the language of the claim and the evidence

bearing on the proper construction, the task of determining whether the construed claim reads on

the accused product is for the finder of fact”)); see Eon Corp. IP Holdings LLC v. Silver Spring

Networks, Inc., 815 F.3d 1314, 1318–19 (Fed. Cir. 2016) (citing Acumed and PPG).

       The Court therefore hereby construes “situated around” to mean “include(s).” 12




12
  Because the parties have presented no further dispute as to the present disputed terms apart from
the dispute as to “situated around,” no further construction is necessary.

                                                - 46 -
G. “at least one . . . antenna element of . . . antenna array(s) . . . is repositioned to coincide
with a nearest . . . antenna element of . . . antenna array(s)”


  “at least one mono-band antenna element of one of the plurality of mono-band antenna
 arrays operating at a first working frequency band of the plurality of working frequency
  bands is repositioned to coincide with a nearest mono-band antenna element of another
     one of the plurality of mono-band antenna arrays operating at a second working
                frequency band of the plurality of working frequency bands”
                                 (’768 Patent, Claims 17, 31)

 Plaintiff’s Proposed Construction                                  Defendants’ Proposal

 No construction is necessary after “frequency band,” Indefinite
 “repositioned” and “mono-band antenna element” are construed.
 If construction is needed, this term should be afforded its plain
 and ordinary meaning, “at least one [mono-band antenna
 element] of one of the plurality of mono-band antenna arrays
 operating at a first working [frequency band] of the plurality of
 working [frequency bands] is [repositioned] to coincide with a
 nearest [mono-band antenna element] of another one of the
 plurality of mono-band antenna arrays operating at a second
 working [frequency band] of the plurality of working [frequency
 bands].”


  “at least one mono-band antenna element of one of the plurality of mono-band antenna
  arrays operating at said first working frequency band is repositioned to coincide with a
     nearest mono-band antenna element of another one of the plurality of mono-band
             antenna arrays operating at said second working frequency band”
                                    (’870 Patent, Claim 1)

 Plaintiff’s Proposed Construction                                  Defendants’ Proposal

 No construction is necessary after construction of “repositioned,” Indefinite
 “frequency band,” and “monoband antenna array” (and “mono-
 band antenna array[”] may not even need construction). If
 construction is needed, this term should be afforded its plain and
 ordinary meaning, “at least one [mono-band antenna element] of
 one of the plurality of mono-band antenna arrays operating at a
 first working [frequency band] is [repositioned] to coincide with
 a nearest [mono-band antenna element] of another one of the
 plurality of mono-band antenna arrays operating at a second
 working [frequency band].”




                                              - 47 -
    “at least one first-band antenna element of the first antenna array is repositioned to
    coincide with a nearest second-band antenna element of the second antenna array”
                                   (’256 Patent, Claim 11)

 Plaintiff’s Proposed Construction                                    Defendants’ Proposal

 No construction is necessary after construction of “repositioned,” Indefinite
 “frequency band,” and “monoband antenna array” (and
 “monoband antenna array[”] may not even need construction). If
 construction is needed, this term should be afforded its plain and
 ordinary meaning, “at least one first-band [antenna element] of
 the first antenna array is [repositioned] to coincide with a nearest
 second-band [antenna element] of the second antenna array.”


(Dkt. No. 132, Ex. B, at 37–39; Dkt. No. 238-1, Ex. A, at 28; see id. at 40.)

       (1) The Parties’ Positions

       Plaintiff argues that “a person of ordinary skill in the art would readily understand the scope

of the claim terms with reasonable certainty, irrespective of whether Fractus’s or Defendants’

constructions are applied to the component phrases.” (Dkt. No. 183, at 23.)

       Defendants respond that “[t]he claims reciting ‘is repositioned’ are . . . indefinite under

IPXL for reciting both an apparatus and method steps” because “[i]t is unclear whether these claims

are infringed when someone ‘repositions’ an element as required by the claims or, as Fractus

alleges, when someone uses an antenna with one or more elements that have been allegedly

‘repositioned.’” (Dkt. No. 211, at 30 (citing IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d

1377, 1384 (Fed. Cir. 2005)).)

       Plaintiff replies: “The limitation here is not a method or step, it is a description of the

positioning of the multiband elements by reference to the positioning of elements in conventional

monoband arrays. The language does not describe a step but rather a physical state: the element




                                               - 48 -
‘is repositioned’ that is, it is in a different location, which describes the multiband element’s

placement.” (Dkt. No. 218, at 8.)

        (2) Analysis

        “A single patent may include claims directed to one or more of the classes of patentable

subject matter, but no single claim may cover more than one subject matter class.” Microprocessor

Enhancement Corp. v. Tex. Instruments Inc., 520 F.3d 1367, 1374 (Fed. Cir. 2008) (citing IPXL

Holdings, 430 F.3d at 1384 (holding indefinite a claim covering both an apparatus and a method

of using that apparatus)).

        In all of the claims here at issue, the “is repositioned” limitation 13 relates to configuration

of the claimed array rather than, for example, any user action. Defendants’ reliance on the H-W

Technology case is therefore unpersuasive. See H-W Tech., L.C. v. Overstock.com, Inc., 758 F.3d

1329, 1336 (Fed. Cir. 2014) (finding indefiniteness of “tangible computer readable medium”

claims because of recitals that “said user completes a transaction” and “said user selects one of

said variety of offers”). Defendants have also relied on the Rembrandt case, in which the claim at

issue recited:

        3. A data transmitting device for transmitting signals corresponding to an incoming
        stream of bits, comprising:
                first buffer means for partitioning said stream into frames of unequal
        number of bits and for separating the bits of each frame into a first group and a
        second group of bits;
                fractional encoding means for receiving the first group of bits of each frame
        and performing fractional encoding to generate a group of fractionally encoded bits;
                second buffer means for combining said second group of bits with said
        group of fractionally encoded bits to form frames of equal number of bits;
                trellis encoding means for trellis encoding the frames from said second
        buffer means; and
                transmitting the trellis encoded frames.


13
  The parties have agreed that “repositioned” means “moved to a different position.” (Dkt.
No. 132, Ex. A, at 2.)

                                                 - 49 -
Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 1339 (Fed. Cir. 2011) (emphasis added).

The claim at issue in Rembrandt thus recited a distinct method step. The phrase “is repositioned”

in the claims at issue in the present case, by contrast, is recited in the context of the positions that

make up the structure of the claimed antenna array. Defendants’ reliance on Rembrandt is

therefore unpersuasive. Disclosures in the specification cited by Defendants similarly relate to

how the relevant positions can be determined. See ’191 Patent at 3:39–42 & 6:66–7:25; see also

Microprocessor Enhancement, 520 F.3d at 1375 (“apparatus claims are not necessarily indefinite

for using functional language”).

        The Court therefore hereby expressly rejects Defendants’ indefiniteness argument.No

further construction is necessary. The Court accordingly hereby construes the disputed terms as

set forth in the follow chart:

                       Term                                            Construction

 “at least one mono-band antenna element of Plain meaning (apart from the Court’s
 one of the plurality of mono-band antenna construction of constituent terms)
 arrays operating at a first working
 frequency band of the plurality of working
 frequency bands is repositioned to coincide
 with a nearest mono-band antenna element
 of another one of the plurality of mono-
 band antenna arrays operating at a second
 working frequency band of the plurality of
 working frequency bands”

 (’768 Patent, Claims 17, 31)




                                                 - 50 -
 “at least one mono-band antenna element of Plain meaning (apart from the Court’s
 one of the plurality of mono-band antenna construction of constituent terms)
 arrays operating at said first working
 frequency band is repositioned to coincide
 with a nearest mono-band antenna element
 of another one of the plurality of mono-
 band antenna arrays operating at said
 second working frequency band”

 (’870 Patent, Claim 1)

 “at least   one first-band antenna element of Plain meaning (apart from the Court’s
 the first   antenna array is repositioned to construction of constituent terms)
 coincide     with a nearest second-band
 antenna     element of the second antenna
 array”

 (’256 Patent, Claim 11)


H. “radiation and impedance patterns that are [substantially] similar in a plurality of the
plurality of working frequency bands”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 No construction is necessary. If construction Indefinite
 is needed, this term should be afforded its plain
 and ordinary meaning, “radiation patterns and
 impedance that are [substantially] similar in
 plurality of the plurality of working frequency
 bands.”

 A “radiation pattern” is “a graphical
 representation of the radiation properties of an
 antenna.”

 “Impedance” is a “ratio between the voltage
 and currents at the antenna feeding point.”

(Dkt. No. 132, Ex. B, at 39–41; Dkt. No. 183, at 23; Dkt. No. 238-1, Ex. A, at 15–16, 21–22 &

28–29.) The parties submit that this term appears in Claims 1, 9, 16, 23, 30, and 38 of the ’768

Patent and Claims 1, 11, 20, and 29 of the ’870 Patent. (Dkt. No. 132, Ex. B at 39–40.)




                                               - 51 -
       (1) The Parties’ Positions

       Plaintiff submits that “impedance describes the matching of the antenna to the covered

frequencies, and in the context of a multiband antenna the term ‘impedance pattern’ would be

understood to refer to how the antenna is matched over those frequencies.” (Dkt. No. 183, at 24.)

Plaintiff argues that “a person of ordinary skill in the art would also understand what it means to

have ‘similar’ and ‘substantially similar’ radiation and impedance patterns by comparing the

graphical representations.” (Id., at 25.) More specifically, Plaintiff argues that “[a] person of

ordinary skill in the art and knowledgeable about the specific application of the antenna would be

able to determine that patterns with slightly different gains, directivities, beam widths, side lobe

levels, directions of maximum radiation, polarization, or number of side lobes would still be

‘similar’ if the operation of the antenna remained functional.” (Id.)

       Defendants respond that “‘impedance pattern’ is a coined term without a definition in the

specification,” “there is no guidance provided as to what makes one impedance pattern ‘similar’

or ‘substantially similar’ to another,” and “there is no guidance as to the kind of ‘radiation pattern’

contemplated by the patents.” (Dkt. No. 211, at 23.)

       Plaintiff replies that “[a] person of ordinary skill in the art would understand that ‘similar’

and ‘substantially similar’ in context mean that the radiation patterns and impedance patterns are

sufficiently similar to provide operation the relevant frequency bands [sic].” (Dkt. No. 218, at 9.)

       (2) Analysis

       Claim 1 of the ’768 Patent, for example, recites (emphasis added):

       1. An interlaced multiband antenna array comprising:
               a plurality of antenna elements;
               wherein the interlaced multiband antenna array is operative simultaneously
       on a plurality of working frequency bands;
               wherein positions of the plurality of antenna elements result from
       juxtaposition of a plurality of mono-band antenna arrays, each mono-band antenna

                                                - 52 -
       array of the plurality of mono-band antenna arrays comprises a plurality of mono-
       band antenna elements;
               wherein a number of the plurality of mono-band antenna arrays corresponds
       to a number of the plurality of working frequency bands of the interlaced multiband
       antenna array;
               wherein the interlaced multiband antenna array employs a single multiband
       antenna element in positions where mono-band antenna elements of a plurality of
       the plurality of mono-band antenna arrays come together;
               wherein the single multiband antenna element comprises a plurality of
       electromagnetically-coupled portions which are adapted to interact with each other
       to establish radio-electric characteristics of the single multiband antenna element
       with respect to radiation and impedance patterns that are similar in a plurality of
       the plurality of working frequency bands; and
               wherein a spacing between the mono-band antenna elements of each mono-
       band antenna array of the plurality of mono-band antenna arrays is between a half-
       wavelength and less than one wavelength of the working frequency band
       corresponding to the mono-band antenna array.

       Claim 1 of the ’870 Patent recites, in relevant part (emphasis added): “radiation and

impedance patterns that are substantially similar in a plurality of the plurality of working frequency

bands.”

       As a threshold matter, multiple authorities support finding that “substantially” is

reasonably clear in context such as used here, and Defendants have not shown otherwise:

       Expressions such as “substantially” are used in patent documents when warranted
       by the nature of the invention, in order to accommodate the minor variations that
       may be appropriate to secure the invention. Such usage may well satisfy the charge
       to “particularly point out and distinctly claim” the invention, 35 U.S.C. § 112, and
       indeed may be necessary in order to provide the inventor with the benefit of his
       invention. * * *

       It is well established that when the term “substantially” serves reasonably to
       describe the subject matter so that its scope would be understood by persons in the
       field of the invention, and to distinguish the claimed subject matter from the prior
       art, it is not indefinite. Understanding of this scope may be derived from extrinsic
       evidence without rendering the claim invalid.

Verve, LLC v. Crane Cams, Inc., 311 F.3d 1116, 1120 (Fed. Cir. 2002); see Seattle Box Co. v.

Industrial Crating & Packing, Inc., 731 F.2d 818, 826 (Fed. Cir. 1983) (“substantially equal to”

found not indefinite); see also Anchor Wall Sys, Inc. v. Rockwood Retaining Walls, Inc., 340 F.3d

                                                - 53 -
1298, 1310–11 (Fed. Cir. 2003) (“[W]ords of approximation, such as ‘generally’ and

‘substantially,’ are descriptive terms commonly used in patent claims to avoid a strict numerical

boundary to the specified parameter.”) (citations and internal quotation marks omitted); Deere,

703 F.3d at 1359 (“This court has repeatedly confirmed that relative terms such as ‘substantially’

do not render patent claims so unclear as to prevent a person of skill in the art from ascertaining

the scope of the claim. . . . ‘The criticized words [“approach each other,” “close to,” “substantially

equal,” and “closely approximate”] are ubiquitous in patent claims.’”) (quoting Andrew Corp. v.

Gabriel Elecs. Inc., 847 F.2d 819, 821 (Fed. Cir. 1988)) (brackets in original); Ecolab, Inc. v.

Envirochem, Inc., 264 F.3d 1358, 1367 (Fed. Cir. 2001) (as to the term “substantially uniform”:

“We note that like the term ‘about,’ the term ‘substantially’ is a descriptive term commonly used

in patent claims to avoid a strict numerical boundary to the specified parameter.”) (citations and

internal quotation marks omitted); Enzo Biochem, Inc. v. Applera Corp., 599 F.3d 1325, 1332‒36

(Fed. Cir. 2010) (“not interfering substantially” did not render claim indefinite); Tinnus Enters.,

LLC v. Telebrands Corp., 846 F.3d 1190, 1205–06 (Fed. Cir. 2017) (under plain error review,

applying Nautilus and affirming finding that “substantially filled” was not indefinite); Exmark

Mfg. Co. v. Briggs & Stratton Power Prods. Grp., LLC, 879 F.3d 1332, 1344–47 (Fed. Cir. 2018)

(“substantially straight” found not indefinite).

       Defendants argue that the claims are unclear as to how “similar” and “substantially similar”

are different. See Andersen Corp. v. Fiber Composites, LLC, 474 F.3d 1361, 1369 (Fed. Cir. 2007)

(“[D]ifferent words or phrases used in separate claims are presumed to indicate that the claims

have different meanings and scope.”). In light of the authorities set forth above, the meaning of

“substantially” is readily understandable.




                                                   - 54 -
        Defendants also argue that “similar” is indefinite as a term of degree that lacks sufficient

support. See, e.g., Datamize, 417 F.3d at 1351 (“When a word of degree is used the district court

must determine whether the patent’s specification provides some standard for measuring that

degree.”) (citation and internal quotation marks omitted). Defendants have cited ACQIS LLC v.

Alcatel-Lucent USA Inc., in which the Court found indefinite the term “similar in design.” No.

6:13-CV-638, 2015 WL 1737853, at *9–*10 (E.D. Tex. Apr. 13, 2015). In ACQIS, the Court noted

that “the only base reference for similarity is actually ‘identity.’” Id., at *10.

        In the present case, by contrast, the usage of “similar” is reasonably clear in light of the

specification. See Seattle Box, 731 F.2d at 826 (Fed. Cir. 1984) (“The trial court found here that

an expert would know the limitations of the claims. The specification clearly sets forth, for

example, that the divider blocks are intended to absorb the weight of overhead loads.”); see also

Biosig Instruments, Inc. v. Nautilus, Inc., 783 F.3d 1374, 1382–83 (Fed. Cir. 2015) (relying in part

on an understanding, in light of the specification, of what would be “feasible”). In particular, the

specification discloses that in prior art antenna arrays it was “particularly difficult that the same

array work simultaneously at another higher frequency.” ’191 Patent at 2:4–6.

        The specification thus frames the multiband nature of the claimed invention in terms of

operability, and the term “similar” is reasonably clear in this context. See id. at 5:11–15 (“the

solution proposed in this invention rests in the use of a multiband antenna (for example of the

fractal, multi-triangular, multi-level, etc. type) which covers all the frequencies associated with its

position”), 5:46–53 (“Antennas with fractal geometry, multi-triangular antennas, multi-level

antennas even stacked patch antennas are some examples of antennas capable of working in like

manner in multiple frequency bands.”) (emphasis added), 7:43–67 (“simultaneous operation in

both bands via a single multiband element”) & 10:5–19. Plaintiff’s expert likewise persuasively



                                                 - 55 -
explains that “[a] person of ordinary skill in the art and knowledgeable about the specific

application of the antenna would be able to determine that patterns with slightly different gains,

directivities, beam widths, side lobe levels, directions of maximum radiation, polarization, or

number of side lobes would still be ‘similar’ if the operation of the antenna remained functional.”

(Dkt. No. 183-1, Feb. 13, 2019 Long Decl., at ¶ 22.)

        Defendants argue that Plaintiff’s interpretation renders other claim language superfluous,

namely the separate limitation that “the interlaced multiband antenna array is operative

simultaneously on a plurality of working frequency bands.” As a general matter, “claims are

interpreted with an eye toward giving effect to all terms in the claim.” Bicon, 441 F.3d at 950.

Here, whereas this separate limitation pertains to the “array,” the disputed term refers to “the single

multiband antenna element.” Thus, no redundancy is apparent.

        The remaining issue, then, is whether the phrase “radiation and impedance patterns” is

reasonably clear. The specification explains that “radiation patterns” have been well-understood

in the art:

        Antenna array theory goes back to the works of Shelkunoff (S. A Schellkunhoff
        [sic], “A Mathematical Theory of Linear Arrays,” Bell System Technical Journal,
        22,80), among other classic treatises on antenna theory. Said theory establishes the
        basic design rules for shaping the radiation properties of the array (principally its
        radiation pattern), though its application is restricted mainly to the case of mono-
        band arrays.

’191 Patent at 1:56–63 (emphasis added). Plaintiff’s expert opines that “A ‘radiation pattern’ is a

graphical representation of the spatial radiation properties of an antenna as a function of angle.”

(Dkt. No. 183-1, Feb. 13, 2019 Long Decl., at ¶ 17.) The opinions of Defendants’ expert to the

contrary, such as that a radiation pattern can plot any one or more of “power flux density, radiation

intensity, directivity, phase, polarization, and field strength,” are unpersuasive because these and

related opinions themselves evince an understanding of “radiation patterns.” (Dkt. No. 211, Ex.

                                                - 56 -
6, Jan. 14, 2019 Ali Decl., at ¶ 40; see id. at ¶¶ 36–46.) Absence of implementation-specific details

regarding the radiation patterns does not give rise to indefiniteness. See, e.g., PPG Indus., 156

F.3d at 1355 (“after the court has defined the claim with whatever specificity and precision is

warranted by the language of the claim and the evidence bearing on the proper construction, the

task of determining whether the construed claim reads on the accused product is for the finder of

fact”); cf. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1576 (Fed. Cir. 1986).

       As to “impedance patterns,” the parties agree that “impedance” is a well-known concept in

the art of antennas. (See, e.g., Dkt. No. 211, Ex. 6, Jan. 14, 2019 Ali Decl., at ¶¶ 33–34 (“[t]he

‘impedance’ of an antenna is ‘the ratio of the voltage to current at a pair of terminals or the ratio

of the appropriate components of the electric to magnetic fields at a point”).) The meaning of

“impedance patterns” is reasonably clear in the context of the specification, which refers to

maintaining consistent impedance behavior in multiple frequency bands. See ’191 Patent at 2:33–

39 (“A multiband antenna is understood to be an antenna formed by a set of elements coupled to

each other electromagnetically which interact with each other in order to establish the radio-

electric behaviour of the antenna, behaviour which with respect to radiation and impedance

patterns is similar in multiple frequency bands (hence the name multiband antenna).”); see also id.

at 2:19–23 (“Although said [prior art] antennas are capable of maintaining a same radiation and

impedance pattern over a broad range of frequencies, their application in practice is restricted to

some concrete cases due to their limitations regarding gain and size.”). The opinions of Plaintiff’s

expert provide additional support for this finding. (See Dkt. No. 183-1, Feb. 13, 2019 Long Decl.,

at ¶ 19 (“[I]t would be apparent to a person of ordinary skill in the art that ‘impedance pattern’ in

the context of the interlaced patents is the impedance at different frequencies.”); see also id. at ¶¶

20–21.)



                                                - 57 -
       Thus, the present disputed term is not analogous to the “subjective” term “unobtrusive

manner” found indefinite in Interval Licensing. See 766 F.3d at 1371–74. Instead, the claim

language at issue “inform[s] those skilled in the art about the scope of the invention with reasonable

certainty.” Nautilus, 572 U.S. 910.

       The Court therefore hereby expressly rejects Defendants’ indefiniteness arguments, and no

further construction is necessary. See U.S. Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568

(Fed. Cir. 1997) (“Claim construction is a matter of resolution of disputed meanings and technical

scope, to clarify and when necessary to explain what the patentee covered by the claims, for use

in the determination of infringement. It is not an obligatory exercise in redundancy.”); see also

O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008)

(“[D]istrict courts are not (and should not be) required to construe every limitation present in a

patent’s asserted claims.”); Finjan, Inc. v. Secure Computing Corp., 626 F.3d 1197, 1207 (Fed.

Cir. 2010) (“Unlike O2 Micro, where the court failed to resolve the parties’ quarrel, the district

court rejected Defendants’ construction.”); ActiveVideo Networks, Inc. v. Verizon Commcn’s, Inc.,

694 F.3d 1312, 1326 (Fed. Cir. 2012); Summit 6, LLC v. Samsung Elecs. Co., Ltd., 802 F.3d 1283,

1291 (Fed. Cir. 2015).

       The Court accordingly hereby construes “radiation and impedance patterns that are

[. . .] similar in a plurality of the plurality of working frequency bands” to have its plain

meaning.




                                                - 58 -
I. antenna array “employing a . . . multiband antenna in those positions of the [array] in
which the positions of two or more elements . . . come together”


   “multiband antenna array employing a single multiband antenna in those positions of
 the multiband antenna array in which the positions of two or more elements of the mono-
                              band arrays come together”
                                 (’191 Patent, Claim 1)

 Plaintiff’s Proposed Construction                Defendants’ Proposed Construction

 No construction is necessary after “multiband “single multiband antenna element of the
 antenna element,” “mono-band antenna multiband antenna array replaces two or more
 elements,” and “come together” are construed. elements of the mono-band arrays at those
                                                positions where the two or more elements of
 If construction is needed, this term should be the mono-band arrays coincide in the same
 afforded its plain and ordinary meaning, “the physical location”
 multiband antenna array employing a single
 [multiband antenna element] in those positions
 where two or more [mono-band antenna
 elements] of mono-band antenna arrays [come
 together].”


   “interlaced multiband antenna array employs a single multiband antenna element in
 positions wherein a plurality of antenna elements of the mono-band antenna arrays come
                                          together”
                                    (’918 Patent, Claim 1)

 Plaintiff’s Proposed Construction                Defendants’ Proposed Construction

 No construction is necessary after “multiband    “single multiband antenna element of the
 antenna element,” “mono-band antenna             interlaced multiband antenna array replaces
 elements,” and “come together” are construed.    two or more elements of the mono-band arrays
 If construction is needed, this term should be   at those positions where the two or more
 afforded its plain and ordinary meaning, “the    elements of the mono-band arrays coincide in
 multiband antenna array employing a single       the same physical location”
 [multiband antenna element] in those positions
 where two or more [mono-band antenna
 elements] of mono-band antenna arrays [come
 together].”




                                             - 59 -
  “interlaced multiband antenna array employs a single multiband antenna element in
  positions where mono-band antenna elements of a plurality of the plurality of mono-
                           band antenna arrays come together”
           (’768 Patent, Claims 1, 9, 16, 23, 30, 38; ’870 Patent, Claims 1, 11, 20)

Plaintiff’s Proposed Construction                Defendants’ Proposed Construction

No construction is necessary after “multiband    “single multiband antenna element of the
antenna element,” “mono-band antenna             interlaced multiband antenna array replaces
elements,” and “come together” are construed.    two or more mono-band antenna elements at
If construction is needed, this term should be   those positions where the two or more mono-
afforded its plain and ordinary meaning, “the    band antenna elements coincide in the same
interlaced multiband antenna array employs a     physical location”
single [multiband antenna element] in
positions    where     [mono-band      antenna
elements] of a plurality of the plurality of
mono-band antenna arrays come together.”


  “interlaced multiband antenna array employs a single multiband antenna element in
 positions where said first-band antenna element and said second-band antenna element
                                     come together”
                                  (’256 Patent, Claim 1)

Plaintiff’s Proposed Construction                Defendants’ Proposed Construction

No construction is necessary after “multiband “single multiband antenna element of the
antenna element,” “antenna element,” and interlaced multiband antenna array replaces
“come together” are construed.                 said first-band antenna element and said
                                               second-band antenna element in those
If construction is needed, this term should be positions where said first-band antenna
afforded its plain and ordinary meaning, “the element and said second-band antenna element
interlaced multiband antenna array employs a coincide in the same physical location”
single [multiband antenna element] in
positions where said first-band [antenna
element] and said second-band [antenna
element] [come together].”




                                            - 60 -
“the interlaced multiband antenna array employs a single multiband antenna element in
   positions where at least two of said first-band antenna element, said second-band
         antenna element and said third-band antenna element come together”
                                 (’256 Patent, Claim 17)

Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

No construction is necessary after “multiband “single multiband antenna element of the
antenna element,” “antenna element,” and interlaced multiband antenna array replaces at
“come together” are construed.                  least two of said first-band antenna elements,
                                                said second-band antenna element and said
If construction is needed, this term should be third-band antenna element in those positions
afforded its plain and ordinary meaning, “the where at least two of said first-band antenna
interlaced multiband antenna array employs a elements, said second-band antenna element
single [multiband antenna element] in and said third-band antenna element coincide
positions where at least two of said first-band in the same physical location”
[antenna element], said second-band [antenna
element] and said third-band [antenna
element] [come together].”


 “the interlaced dual-polarized multiband antenna array employs a single dual-polarized
    multiband antenna element in positions where dual-polarized mono-band antenna
elements of a plurality of the plurality of dual-polarized mono-band antenna arrays come
                                          together”
                                   (’870 Patent, Claim 29)

Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

No construction is necessary for this term after   “single dual-polarized multiband antenna
construction of “multiband antenna element,”       element of the dual-polarized interlaced
“antenna element,” and “come together.” If         multiband antenna array replaces two or more
construction is needed, this term should be        dual-polarized mono-band antenna elements at
afforded its plain and ordinary meaning, “the      those positions where the two or more dual-
interlaced dual-polarized multiband antenna        polarized mono-band antenna elements
array employs a single [multiband antenna          coincide in the same physical location”
element] in positions wherein a plurality of
mono-band antenna arrays [come together].”




                                              - 61 -
 “the interlaced multiband antenna array employs a single multiband antenna element in
 positions wherein a plurality of antenna elements of the mono-band antenna arrays come
                                          together”
                                    (’918 Patent, Claim 1)

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 No construction is necessary for this term after   “single interlaced multiband antenna element
 construction of “multiband antenna element,”       of the multiband antenna array replaces two or
 “mono-band antenna element,” and “come             more elements of the mono-band arrays at
 together.” If construction is needed, this term    those positions where the two or more
 should be afforded its plain and ordinary          elements of the mono-band arrays coincide in
 meaning, “the interlaced multiband antenna         the same physical location”
 array employs a single [multiband antenna
 element] in positions wherein a plurality of
 mono-band antenna arrays [come together].”


(Dkt. No. 132, Ex. B, at 21–27; Dkt. No. 238-1, Ex. A, at 4, 9, 16–17, 22–23, 29, 36 & 42–43.)

       (1) The Parties’ Positions

       Plaintiff argues that “[o]nce the subsidiary terms are construed, the plain and ordinary

meaning of these terms is clear.” (Dkt. No. 183, at 26–27.)

       Defendants respond that “‘employing’ a multiband antenna element must be construed to

require that a single multiband antenna element replaces two or more mono-band elements of the

mono-band arrays at the coincident locations,” and “[t]he specification and figures repeatedly and

unequivocally make this point.” (Dkt. No. 211, at 20.) Defendants also cite statements during

prosecution of a foreign counterpart patent application. (Id., at 21–22.)

       Plaintiff replies that “Defendants’ proposal to substitute ‘replacing’ for ‘employing’ is

unnecessary, requires an awkward rewriting of the entire claim language, and imports into the term

a meaning it does not have.” (Dkt. No. 218, at 10.)

       (2) Analysis

       Claim 1 of the ’191 Patent, for example, recites (emphasis added):

                                               - 62 -
       1. An interlaced multiband antenna array having a plurality of antenna elements,
       wherein the multiband antenna array works simultaneously on a plurality of
       frequencies,
               the multiband antenna array being characterised in that the position of the
       elements in the array results from the juxtaposition of a plurality of mono-band
       arrays, wherein the number of mono-band arrays corresponds to the number of
       working frequencies of the multiband antenna array,
               the multiband antenna array employing a single multiband antenna in those
       positions of the multiband antenna array in which the positions of two or more
       elements of the mono-band arrays come together, wherein the single multiband
       antenna covers at least two working frequencies of the multiband antenna array.

       The parties agree that “come together” should be construed as “coincide in the same

physical location.” (Dkt. No. 132, Ex. A, at 2.)

       Also, Defendants have submitted that the word “plurality,” which appears in some of the

disputed terms, means “two or more,” and Plaintiff has not challenged Defendants’ interpretation.

(See Dkt. No. 211, at 22; see also Dkt. No. 218, at 10; Dayco Prods., Inc. v. Total Containment,

Inc., 258 F.3d 1317, 1327–28 (Fed. Cir. 2001) (“In accordance with standard dictionary

definitions, we have held that ‘plurality,’ when used in a claim, refers to two or more items, absent

some indication to the contrary.”).)     Because no dispute is apparent as to the meaning of

“plurality,” no construction is necessary in this regard. See U.S. Surgical, 103 F.3d at 1568.

       As to what appears to be in dispute, Plaintiff’s proposed interpretation would potentially

allow for monoband antennas to be present at a particular position together with a multiband

antenna. These disputed terms, fairly read, require that at least one position is occupied by a

multiband antenna instead of two or more monoband antennas.

       This is Defendants’ interpretation, which is also consistent with disclosures regarding using

a multiband antenna instead of multiple mono-band antennas. See ’191 Patent at 7:17–19 (“the

two or more coincident elements in the new position are replaced with a multiband element”)

(emphasis added); see also id. at 2:66–3:3 (“In those positions in which one or various elements



                                               - 63 -
originating in the conventional mono-band arrays coincide, a single multiband antenna (element)

shall be employed . . . .”); id. at 5:17–44 (“In FIG. (1.3) the disposition is shown of the elements

in the MIA which is capable of working simultaneously on the frequencies f and f/2 conserving

basically the same facilities as the two arrays (1.1) and (1.2). In the positions in which elements

of the two conventional arrays (indicated in FIG. (1.3) by means of black circles located at the

centre of a circumference) coincide, a multiband antenna is employed capable of working in the

same manner (same impedance and pattern) on the frequencies (1.1) and (1.2).”).

       The specification likewise explains the advantage of using fewer total antennas. See id. at

5:35–44 (regarding Figure 1, using “a smaller total number of elements (12 instead of 16)”), 5:66–

6:7 (regarding Figure 2, “employing only 13 elements instead of the 21 required in the total of the

three mono-band arrays”), 6:35–39 (regarding Figure 3, “employing only 12 elements instead of

the 21 required in the total of the three mono-band arrays”), 6:51–57 (regarding Figure 4,

“employing only 15 elements instead of the 24 required in the total of the three mono-band arrays”)

& 7:62–67 (“simultaneous operation in both bands via a single multiband element . . . in such

positions of the array (those positions at which those of the original mono-band arrays coincide),

is one of the main characteristic features of the MIA invention”). 14

       The Court therefore hereby construes the disputed terms as set forth in the following chart:



14
  Defendants have also submitted European patent proceedings involving Plaintiff. Upon review,
these statements made on behalf of Plaintiff in foreign proceedings do not significantly affect the
Court’s analysis in the present case. (See Dkt. No. 211, Ex. 27, Oct. 11, 2012 Letter, at 6–7 (“For
example, claim 1 of the patent as granted includes the feature in its characterizing part that ‘a single
multiband antenna, capable of covering the different working frequencies, is provided in those
positions of the array in which the positions of two or more elements of the mono-band arrays
coincide’ (emphasis added). That is, a single multiband antenna replaces, or is used instead of,
many elements of the mono-band arrays . . . .”); see also id., Ex. 28, Nov. 20, 2006 Letter, at 3
(arguing that a reference “does not disclose a single multiband antenna . . . capable of replacing
two or more mono-band elements”).)

                                                 - 64 -
                     Term                                       Construction

“multiband antenna array employing a             “single multiband antenna element of the
single multiband antenna in those positions      multiband antenna array replaces two or
of the multiband antenna array in which the      more elements of the mono-band arrays at
positions of two or more elements of the         those positions where the two or more
mono-band arrays come together”                  elements of the mono-band arrays coincide
                                                 in the same physical location”
(’191 Patent, Claim 1)

“interlaced multiband antenna array              “single multiband antenna element of the
employs a single multiband antenna               interlaced multiband antenna array
element in positions wherein a plurality of      replaces two or more elements of the mono-
antenna elements of the mono-band                band arrays at those positions where the
antenna arrays come together”                    two or more elements of the mono-band
                                                 arrays coincide in the same physical
(’918 Patent, Claim 1)                           location”

“interlaced multiband antenna array              “single multiband antenna element of the
employs a single multiband antenna               interlaced multiband antenna array
element in positions where mono-band             replaces two or more mono-band antenna
antenna elements of a plurality of the           elements at those positions where the two or
plurality of mono-band antenna arrays            more mono-band antenna elements coincide
come together”                                   in the same physical location”

(’768 Patent, Claims 1, 9, 16, 23, 30, 38;
’870 Patent, Claims 1, 11, 20)

“interlaced multiband antenna array              “single multiband antenna element of the
employs a single multiband antenna               interlaced multiband antenna array
element in positions where said first-band       replaces said first-band antenna element
antenna element and said second-band             and said second-band antenna element in
antenna element come together”                   those positions where said first-band
                                                 antenna element and said second-band
(’256 Patent, Claim 1)                           antenna element coincide in the same
                                                 physical location”




                                             - 65 -
 “the interlaced multiband antenna array          “single multiband antenna element of the
 employs a single multiband antenna               interlaced multiband antenna array
 element in positions where at least two of       replaces at least two of said first-band
 said first-band antenna element, said            antenna element, said second-band antenna
 second-band antenna element and said             element and said third-band antenna
 third-band antenna element come together”        element in those positions where at least two
                                                  of said first-band antenna element, said
 (’256 Patent, Claim 17)                          second-band antenna element and said
                                                  third-band antenna element coincide in the
                                                  same physical location”

 “the interlaced dual-polarized multiband         “single dual-polarized multiband antenna
 antenna array employs a single dual-             element of the dual-polarized interlaced
 polarized multiband antenna element in           multiband antenna array replaces two or
 positions where dual-polarized mono-band         more dual-polarized mono-band antenna
 antenna elements of a plurality of the           elements at those positions where the two or
 plurality of dual-polarized mono-band            more dual-polarized mono-band antenna
 antenna arrays come together”                    elements coincide in the same physical
                                                  location”
 (’870 Patent, Claim 29)

 “the interlaced multiband antenna array          “single interlaced multiband antenna
 employs a single multiband antenna               element of the multiband antenna array
 element in positions wherein a plurality of      replaces two or more elements of the mono-
 antenna elements of the mono-band                band arrays at those positions where the
 antenna arrays come together”                    two or more elements of the mono-band
                                                  arrays coincide in the same physical
 (’918 Patent, Claim 1)                           location”


V. DISPUTED TERMS IN THE SLIM TRIPLE BAND PATENTS

       The parties had presented the following disputed terms as to the Slim Triple Band Patents:

(1) “frequency band”; (2) “radiating element”; (3) “wherein some radiating elements from the first

[second] set of the radiating elements operating at only said first [second] frequency band”; and

(4) “substantially aligned” and “substantially vertical direction of the ground plane.” (See Dkt.

No. 183, at 27–30.)

       Because Plaintiff no longer asserts the Slim Triple Band Patents (see Dkt. No. 217, at 2),

the Court does not address these terms in the Slim Triple Band Patents.



                                              - 66 -
VI. CONCLUSION

       The Court adopts the constructions set forth in this opinion for the disputed terms of the

patents-in-suit, and in reaching conclusions the Court has considered extrinsic evidence. The

Court’s constructions thus include subsidiary findings of fact based upon the extrinsic evidence
   .
presented by the parties in these claim construction proceedings. See Teva, 135 S. Ct. at 841.

       The parties are ordered that they may not refer, directly or indirectly, to each other’s claim

construction positions in the presence of the jury. Likewise, the parties are ordered to refrain from

mentioning any portion of this opinion, other than the actual definitions adopted by the Court, in

the presence of the jury. Any reference to claim construction proceedings is limited to informing

the jury of the definitions adopted by the Court.

      SIGNED this 19th day of December, 2011.
     So ORDERED and SIGNED this 16th day of April, 2019.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE




                                               - 67 -
